Name: Commission Regulation (EC) No 1221/2008 of 5Ã December 2008 amending Regulation (EC) NoÃ 1580/2007 laying down implementing rules of Council Regulations (EC) NoÃ 2200/96, (EC) NoÃ 2201/96 and (EC) NoÃ 1182/2007 in the fruit and vegetable sector as regards marketing standards
 Type: Regulation
 Subject Matter: health;  marketing;  agricultural policy;  plant product
 Date Published: nan

 13.12.2008 EN Official Journal of the European Union L 336/1 COMMISSION REGULATION (EC) No 1221/2008 of 5 December 2008 amending Regulation (EC) No 1580/2007 laying down implementing rules of Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector as regards marketing standards THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 121(a) in conjunction with Article 4 thereof, Whereas: (1) Council Regulation (EC) No 361/2008 (2) has integrated into Regulation (EC) No 1234/2007, with effect from 1 July 2008, the provisions of Council Regulation (EC) No 1182/2007 (3), which lays down specific rules as regards the fruit and vegetable sector, without calling into question the underlying policy choices. These provisions state that fruit and vegetables which are intended to be sold fresh to the consumer, may only be marketed if they are sound, fair and of marketable quality and if the country of origin is indicated. In the interest of harmonisation of the implementation of this provision, it is appropriate to define these characteristics in providing for a general marketing standard for all fresh fruits and vegetables. (2) Commission Regulation (EC) No 1580/2007 (4) does not currently contain specific marketing standards for individual products which are currently contained in a number of existing Regulations, which continue to apply pursuant to Article 203a(7) of Regulation (EC) No 1234/2007. In the interests of clarity it is appropriate to gather together all the specific marketing standards foreseen under Article 113(1)(b) and (c) of Regulation (EC) No 1234/2007 into Regulation (EC) No 1580/2007. (3) It is also appropriate in the light of experience and in the interests of simplification to reduce the list of products covered by specific marketing standards, to include only those products for which it seem necessary to adopt a standard based on an assessment of its relevance, taking into account in particular which products are most traded in value terms on the basis of the figures held in the Comext database on intra-Community and extra-Community trade. (4) In order to avoid unnecessary barriers to trade, where specific marketing standards are to be laid down for individual products, these standards should be those as set out in the standards adopted by the United Nations Economic Commission for Europe (UNECE). For the same reason, other products should be considered to conform to the general marketing standard where the holder is able to show they are in conformity with any such applicable standards. (5) The exceptions and exemptions from these standards should also be modified accordingly. In particular, the reference to minimum quality criteria for products intended for industrial processing should be deleted since those criteria related to aid schemes which have been abolished by Regulation (EC) No 1182/2007. Since some fruit and vegetables will naturally develop and have a tendency to perish, they should be permitted to show a slight lack of freshness and turgidity provided they are not in Extra Class. Certain products which are normally not intact when sold should be exempted from the general marketing standard which would otherwise require this. (6) To avoid fraud and cases of misleading consumers, the information particulars required by the standards should be available to consumers before purchase. This is especially the case for distance selling where experience has shown the risks of fraud and avoidance of the consumer protection offered by the standards. (7) In order to ensure that checks may be properly and effectively carried out, invoices and accompanying documents, other than those for consumers, should contain certain basic information contained in the marketing standards. (8) The provisions relating to mixes of fruits and vegetables should be simplified whilst maintaining sufficient protection for the consumer. The scope of the provisions should be extended to packages of 5 kg or less to reflect the market trend to sell bigger packs than before. (9) The provisions of Chapter II of Regulation (EC) No 1580/2007 relating to checks on conformity to marketing standards should be simplified without reducing their scope in order to ensure conformity at an appropriate level. They should take into account Article 113a(4) of Regulation (EC) No 1234/2007 which provides that Member States should check selectively, based on a risk analysis, whether products conform to marketing standards and that the checks should be focused on the stage prior to dispatch from the production areas when the products are being packed or loaded. For products from third countries, checks should be done prior to release for free circulation. In particular there should be a strengthening of the role of the risk assessment in selecting products for checks. Experience has shown that the definition of <trader> should be widened and made much more detailed in order to ensure that all actors in the marketing chain are covered and to ensure legal certainty. (10) Following Commission Regulations should therefore be repealed:  (EEC) No 1292/81 of 12 May 1981 laying down quality standards for leeks, aubergines and courgettes (5);  (EEC) No 2213/83 of 28 July 1983 laying down quality standards for onions and witloof chicory (6);  (EEC) No 1591/87 of 5 June 1987 laying down quality standards for cabbages, Brussels sprouts, ribbed celery, spinach and plums (7);  (EEC) No 1677/88 of 15 June 1988 laying down quality standards for cucumbers (8);  (EC) No 831/97 of 7 May 1997 laying down marketing standards applicable to avocados (9);  (EC) No 2288/97 of 18 November 1997 laying down marketing standards for garlic (10);  (EC) No 963/98 of 7 May 1998 laying down marketing standards for cauliflowers and artichokes (11);  (EC) No 730/1999 of 7 April 1999 laying down the marketing standard for carrots (12);  (EC) No 1168/1999 of 3 June 1999 laying down marketing standards for plums (13);  (EC) No 1455/1999 of 1 July 1999 laying down the marketing standard for sweet peppers (14);  (EC) No 2377/1999 of 9 November 1999 laying down the marketing standard for asparagus (15);  (EC) No 2561/1999 of 3 December 1999 laying down the marketing standard for peas (16);  (EC) No 2789/1999 of 22 December 1999 laying down the marketing standard for table grapes (17);  (EC) No 790/2000 of 14 April 2000 laying down the marketing standard for tomatoes (18);  (EC) No 851/2000 of 27 April 2000 laying down the marketing standard for apricots (19);  (EC) No 175/2001 of 26 January 2001 laying down the marketing standard for walnuts in shell (20);  (EC) No 912/2001 of 10 May 2001 laying down the marketing standard for beans (21);  (EC) No 1508/2001 of 24 July 2001 laying down the marketing standard for onions and amending Regulation (EEC) No 2213/83 (22);  (EC) No 1543/2001 of 27 July 2001 laying down the marketing standard for lettuces and curled-leaved and broad-leaved (Batavian) endives (23);  (EC) No 1615/2001 of 7 August 2001 laying down the marketing standard for melons and amending Regulation (EC) No 1093/97 (24);  (EC) No 1799/2001 of 12 September 2001 laying down the marketing standard for citrus fruit (25);  (EC) No 2396/2001 of 7 December 2001 laying down the marketing standard applicable to leeks (26);  (EC) No 843/2002 of 21 May 2002 laying down the marketing standard for strawberries and amending Regulation (EEC) No 899/87 (27);  (EC) No 1284/2002 of 15 July 2002 laying down the marketing standard for hazelnuts in shell (28);  (EC) No 1466/2003 of 19 August 2003 laying down the marketing standard for artichokes and amending Regulation (EC) No 963/98 (29);  (EC) No 1757/2003 of 3 October 2003 laying down the marketing standard for courgettes and amending Regulation (EEC) No 1292/81 (30);  (EC) No 85/2004 of 15 January 2004 laying down the marketing standard for apples (31);  (EC) No 86/2004 of 15 January 2004 laying down the marketing standard for pears (32);  (EC) No 214/2004 of 6 February 2004 laying down the marketing standard for cherries (33);  (EC) No 1673/2004 of 24 September 2004 laying down the marketing standard applicable to kiwifruit (34);  (EC) No 1861/2004 of 26 October 2004 laying down the marketing standard applicable to peaches and nectarines (35);  (EC) No 1862/2004 of 26 October 2004 laying down the marketing standard applicable to watermelons (36);  (EC) No 1863/2004 of 26 October 2004 laying down the marketing standard applicable to cultivated mushrooms (37);  (EC) No 634/2006 of 25 April 2006 laying down the marketing standard applicable to headed cabbages and amending Regulation (EEC) No 1591/87 (38). (11) In order to allow Member States and traders to prepare for the changes introduced by this Regulation, it should apply from 1 July 2009. Appropriate transitional provisions should be laid down to allow for the use, until stocks are exhausted, of specimens and conformity certificates which conformed to the now existing provisions of Regulation (EC) No 1580/2007, and for the continuity of authorisations granted to approved traders. (12) Regulation (EC) No 1580/2007 should therefore be amended accordingly. (13) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 1580/2007 Regulation (EC) No 1580/2007 is amended as follows: (1) In Chapter I of Title II, the following Article 2a is inserted before Article 3: Article 2a Marketing standards; holders 1. The requirements of Article 113a(1) of Regulation (EC) No 1234/2007 shall be known as the general marketing standard. The details of the general marketing standard are set out in Part A of Annex I to this Regulation. Fruit and vegetables not covered by a specific marketing standard shall conform to the general marketing standard. However, where the holder is able to show they are in conformity with any applicable standards adopted by the United Nations Economic Commission for Europe (UNECE), the product shall be considered as conforming to the general marketing standard. 2. The specific marketing standards referred to in Article 113(1)(b) and (c) of Regulation (EC) No 1234/2007 are set out in Part B of Annex I to this Regulation as regards the following products: (a) apples, (b) citrus fruit, (c) kiwifruit, (d) lettuces, curled leaved and broad-leaved endives, (e) peaches and nectarines, (f) pears, (g) strawberries, (h) sweet peppers, (i) table grapes, (j) tomatoes. 3. For the purposes of Article 113a(3) of Regulation (EC) No 1234/2007, a holder shall be any natural or legal person physically in possession of the products concerned.; (2) Article 3 is amended as follows: (a) Paragraph 1 is amended as follows: (i) the introductory phrase and the point (a) are replaced by the following: By way of derogation from Article 113a(3) of Regulation (EC) No 1234/2007, the following shall not be required to conform to the marketing standards: (a) provided they are clearly marked with the words intended for processing  or for animal feed  or any other equivalent wording, products: (i) intended for industrial processing, or (ii) intended for animal feed or other non-food use;; (ii) the following point is added: (d) products having undergone a trimming or cutting making them ready to eat  or kitchen ready .; (b) In paragraph 2, the introductory words are replaced by the following: By way of derogation from Article 113a(3) of Regulation (EC) No 1234/2007, the following shall not be required to conform to the marketing standards within a given production area:; (c) Paragraph 3 is replaced by the following: 3. By way of derogation from Article 113a(3) of Regulation (EC) No 1234/2007, Member States may exempt from the specific marketing standards products presented for retail sale to consumers for their personal use and labelled product intended for processing  or with any other equivalent wording and intended for processing other than those referred to in point (a)(i) of paragraph 1.; (d) The following paragraphs 3a and 3b are inserted: 3a. By way of derogation from Article 113a(3) of Regulation (EC) No 1234/2007 as regards the specific marketing standards, fresh fruit and vegetables not in Extra Class, at stages following dispatch, may show a slight lack of freshness and turgidity and slight deterioration due to their development and their tendency to perish. 3b. By way of derogation from Article 113a(3) of Regulation (EC) No 1234/2007, the following products shall not be required to conform to the general marketing standard: (a) mushrooms other than cultivated mushrooms of CN code 0709 59, (b) capers of CN code 0709 90 40, (c) bitter almonds of CN code 0802 11 10, (d) shelled almonds of CN code 0802 12, (e) shelled hazelnuts of CN code 0802 22, (f) shelled walnuts of CN code 0802 32, (g) pine nuts of CN code 0802 90 50, and (h) saffron of CN code 0910 20.; (3) Article 4 is amended as follows: (a) Paragraph 1 is replaced by the following: 1. The information particulars required by this Chapter shall be shown legibly and obviously on one side of the packaging, either indelibly printed directly onto the package or on a label which is an integral part of the package or affixed to it. (b) The following paragraphs are added: 3. In the case of distance contracts within the meaning of Article 2(1) of Directive 97/7/EC of the European Parliament and of the Council (39), conformity with the marketing standards shall require that the information particulars shall be available before the purchase is concluded. 4. Invoices and accompanying documents, excluding receipts for the consumer, shall indicate the name and the country of origin of the products and, where appropriate, the class, the variety or commercial type if required in a specific marketing standard, or the fact that it is intended for processing. (4) Articles 5 and 6 are replaced by the following: Article 5 Information particulars at the retail stage At retail stage, the information particulars required by this Chapter shall be legible and conspicuous. Products may be presented for sale provided the retailer displays prominently, adjacent to and legibly the information particulars relating to country of origin and, where appropriate, class and variety or commercial type in such a way as not to mislead the consumer. For pre-packaged products as referred to in Directive 2000/13/EC of the European Parliament and of the Council (40), the net weight shall be indicated, in addition to all the information provided for in the marketing standards. However, in the case of products sold by number, the requirement to indicate the net weight shall not apply if the number of items may be clearly seen and easily counted from the outside or, if the number is indicated on the label. Article 6 Mixes 1. The marketing of packages of a net weight of 5 kg or less containing mixes of different types of fruit and vegetables shall be allowed, provided that: (a) the products are of uniform quality and each product concerned complies with the relevant specific marketing standard or, where no specific marketing standard exists for a particular product, the general marketing standard, (b) the package is appropriately labelled, in accordance with this Chapter, and (c) the mix is not such as to mislead the consumer. 2. The requirements of point (a) of paragraph 1 shall not apply to products included in a mix which are not products of the fruit and vegetables sector as defined in Article 1 of Regulation (EC) No 1234/2007. 3. If the fruit and vegetables in a mix originate in more than one Member State or third country, the full names of the countries of origin may be replaced with one of the following, as appropriate: (a) mix of EC fruit and vegetables , (b) mix of non-EC fruit and vegetables , (c) mix of EC and non-EC fruit and vegetables . (5) Article 7 is replaced by the following: Article 7 Scope This Chapter lays down rules on conformity checks, which shall mean the checks carried out on fruit and vegetables at all marketing stages in accordance with this Chapter, in order to verify that they conform to the marketing standards and other provisions of this Title and of Articles 113 and 113a of Regulation (EC) No 1234/2007.; (6) Article 8(1) is amended as follows: (a) Point (b) is replaced by the following: (b) an inspection body or bodies responsible for the application of Article 113a(4) of Regulation (EC) No 1234/2007, hereinafter called the inspection bodies .; (b) The following subparagraph is added: The coordinating authorities and inspection bodies referred to in the first subparagraph may be public or private. However the Member States shall be responsible for them in either case.; (7) Article 9 is amended as follows: (a) The second subparagraph of paragraph 1 is replaced by the following subparagraphs: Member States may use for this purpose any other database or databases already established for other purposes. Trader  means any natural or legal person: (a) holding fruit and vegetables subject to marketing standards with a view to: (i) displaying or offering them for sale, (ii) selling them, or (iii) marketing them in any other manner, or (b) who actually carries out any of the activities referred to in points (i), (ii) and (iii) of point (a) as regards fruit and vegetables subject to marketing standards. The activities referred to in points (i), (ii) and (iii) of point (a) of the third subparagraph shall cover: (a) distance selling whether by internet or otherwise, (b) such activities carried out by the natural or legal person for itself or on behalf of a third party, and (c) such activities carried out in the Community and/or by export to third countries and/or import from third countries.; (b) Point (b) of paragraph 2 is replaced by the following: (b) natural or legal persons whose activities in the fruit and vegetables sector are limited either to the transport of goods, or to the sale at the retail stage.; (c) Paragraphs 3 and 4 are replaced by the following: 3. Where the database is composed of several distinct elements, the coordinating authority shall ensure that the database, its elements and their updating are uniform. The updating shall be done in particular using the information collected during conformity checks. 4. This database shall contain, for each trader, the registration number, name, address, information needed for its classification in one of the risk categories mentioned in Article 10(2), in particular, position in the marketing chain, information concerning the importance of the firm, information concerning findings made during previous checks of each trader, as well as any other information considered necessary for checks such as information concerning the existence of a quality assurance system or self-check system related to the conformity to the marketing standards. The updating shall be carried out in particular using the information collected during conformity checks.; (8) Section 2 of Chapter II of Title II is replaced by the following: Section 2 Conformity checks carried out by Member States Article 10 Conformity checks 1. Member States shall ensure that conformity checks are carried out selectively, based on a risk analysis, and with appropriate frequency, so as ensure appropriate compliance with the marketing standards and other provisions of this Title and of Articles 113 and 113a of Regulation (EC) No 1234/2007. The criteria to assess the risk shall include the existence of a conformity certificate referred in Article 12a issued by a competent authority of a third country whose checks on conformity have been approved according Article 13. The existence of such certificate shall be considered as a factor reducing the risk of non-conformity. The criteria to assess the risk may also include: (a) the nature of the product, the period of production, the price of the product, the weather, the packing and handling operations, the storage conditions, the country of origin, the means of transport or the volume of the lot; (b) the size of the traders, their position in the marketing chain, the volume or value marketed by them, their product range, the delivery area or the type of business carried out such as storage, sorting, packing or sale; (c) findings made during previous checks including the number and type of defects found, the usual quality of products marketed, the level of technical equipment used; (d) the reliability of traders quality assurance systems or self-checking systems related to the conformity to marketing standards; (e) the place where the check is carried out in particular if it is the point of first entry into the Community, or the place where the products are being packed or loaded; (f) any other information that might indicate a risk of non-compliance. 2. The risk analysis shall be based on the information contained in the traders' database referred to in Article 9 and shall classify traders in risk categories. Member States shall lay down in advance: (a) the criteria for assessing the risk of non-conformity of lots; (b) on the basis of a risk analysis for each risk category, the minimum proportions of traders or lots and/or quantities which will be subject to a conformity check. Member States may choose not to carry out selective checks on products not subject to specific marketing standards, based on a risk analysis. 3. Where checks reveal significant irregularities, Member States shall increase the frequency of checks in relation to traders, products, origins, or other parameters. 4. Traders shall provide inspection bodies with all the information those bodies judge necessary for organising and carrying out conformity checks. Article 11 Approved traders 1. Member States may authorise traders classified in the lowest risk category and providing special guarantees on conformity to marketing standards to use the specimen in Annex II in the labelling of each package at the stage of dispatch and/or to sign the conformity certificate as referred in Article 12a. 2. The authorisation shall be granted for a period of at least one year. 3. Traders benefiting from this possibility shall: (a) have inspection staff who have received training approved by the Member States; (b) have suitable equipment for preparing and packing produce; (c) commit themselves to carry out a conformity check on the goods they dispatch and have a register recording all checks carried out. 4. Where an authorised trader no longer complies with the requirements for authorisation the Member State shall withdraw the authorisation. 5. Notwithstanding paragraph 1, authorised traders may continue to use specimens which conformed to this Regulation on 30 June 2009 until stocks are exhausted. Authorisations granted to traders before 1 July 2009 shall continue to apply for the period for which they were granted. Article 12 Acceptance of declarations by customs 1. Customs may only accept export declarations and/or declarations for the release for free circulation for the products subject to specific marketing standards if: (a) the goods are accompanied by a conformity certificate, or (b) the competent inspection body has informed the customs authority that the lots concerned have been issued a conformity certificate, or (c) the competent inspection body has informed the customs authority that it has not issued a conformity certificate for the lots concerned because they do not needed to be checked in the light of the risk assessment referred to in Article 10(1). This shall be without prejudice to any conformity checks the Member State may carry out pursuant to Article 10 2. Paragraph 1 shall also apply to products subject to the general marketing standard set out in Annex I and products referred to in Article 3(1)(a) if the Member State concerned considers it necessary in the light of the risk analysis referred to in Article 10(1). Article 12a Conformity certificates 1. Certificates may be issued by a competent authority to confirm that the products concerned conform to the relevant marketing standard. The certificate for use by competent authorities in the Community is set out in Annex III. The third countries referred to in Article 13(4) may use instead their own certificate provided the Commission considers that it contains at least equivalent information to the Community certificate. The Commission shall make available, by the means it considers appropriate, specimens of such third country certificates. 2. These certificates may be issued either in paper format with original signature or in verified electronic format with electronic signature. 3. Each certificate shall be stamped by the competent authority and signed by the person or persons empowered to do so. 4. The certificate shall be issued in at least one of the official languages of the Community. 5. Each certificate shall bear a serial number, by which it can be identified, and a copy of each issued certificate will be retained by the competent authority. 6. Notwithstanding the first subparagraph of paragraph 1, Member States may continue to use conformity certificates which conformed to this Regulation on 30 June 2009 until stocks are exhausted. (9) Article 13 is amended as follows: (a) Paragraph 1 is replaced by the following: 1. At the request of a third country, the Commission may approve, in accordance with the procedure laid down in Article 195(2) of Regulation (EC) No 1234/2007, checks on conformity to specific marketing standards performed by this third country prior to import into the Community. (b) Paragraph 4 is replaced by the following: 4. The list of countries whose checks on conformity have been approved under this Article, and the products concerned, are set out in Annex IV. The Commission shall make available, by the means it considers appropriate, details of the official authorities and inspection bodies concerned. (10) Article 14 is deleted. (11) Article 15 is replaced by the following: Article 15 Suspension of approval The Commission may suspend approval if it is found that, in a significant number of lots and/or quantities, the goods do not correspond to the information in the certificates of conformity issued by the third country inspection bodies. (12) Articles 16, 17 and 18 are deleted. (13) Section 4 of Chapter II of Title II is deleted. (14) Article 20 is amended as follows: (a) Paragraph 2 is replaced by the following: 2. Where inspectors find that the goods conform with the marketing standards, the inspection body may issue a conformity certificate as set out in Annex III. (b) The third subparagraph of paragraph 3 is replaced by the following: If an inspection body accepts a trader's wish to bring the goods into conformity in a Member State other than that where the check leading to a finding of non-conformity has been carried out, the trader shall notify the competent inspection body of the destination Member State of the non-conforming lot. The Member State issuing the finding of non-conformity shall send a copy of this finding to the other Member States concerned including the Member State of destination of the non-conforming lot. (c) Paragraph 4 of is deleted. (15) The following Section is added to Chapter II of Title II: Section 6 Communications Article 20a Communications 1. A Member State on whose territory a consignment from another Member State is found not to conform with the marketing standards because of defects or deterioration which could have been detected at the time of packaging shall notify forthwith the Commission and the Member States likely to be concerned. 2. A Member State on whose territory a lot of goods from a third country has been rejected from release into free circulation because of non-compliance with the marketing standards shall notify forthwith the Commission, the Member States likely to be concerned and the third country concerned and listed in Annex IV. 3. Member States shall communicate to the Commission the provisions of their inspection and risk analysis systems. They shall inform the Commission of any subsequent amendments to that systems. 4. The Member States shall communicate to the Commission and the Member States the summarised results of the inspections at all marketing stages in a given year by 30 June of the following year. 5. Communications shall be made by the means specified by the Commission. (16) Annex I is replaced by the text in Annex I to this Regulation. (17) Annex II is replaced by the text in Annex II to this Regulation. (18) Annex III is replaced by the text in Annex III to this Regulation. (19) The title of Part A and Parts B and C of Annex IV are deleted. (20) Annex V is deleted. (21) Annex VI is replaced by the text in Annex IV to this Regulation. Article 2 Repeals Regulations (EEC) No 1292/81, (EEC) No 2213/83, (EEC) No 1591/87, (EEC) No 1677/88, (EC) No 831/97, (EC) No 2288/97, (EC) No 963/98, (EC) No 730/1999, (EC) No 1168/1999, (EC) No 1455/1999, (EC) No 2377/1999, (EC) No 2561/1999, (EC) No 2789/1999, (EC) No 790/2000, (EC) No 851/2000, (EC) No 175/2001, (EC) No 912/2001, (EC) No 1508/2001, (EC) No 1543/2001, (EC) No 1615/2001, (EC) No 1799/2001, (EC) No 2396/2001, (EC) No 843/2002, (EC) No 1284/2002, (EC) No 1466/2003, (EC) No 1757/2003, (EC) No 85/2004, (EC) No 86/2004, (EC) No 214/2004, (EC) No 1673/2004, (EC) No 1861/2004, (EC) No 1862/2004, (EC) No 1863/2004 and (EC) No 634/2006 are repealed. Article 3 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 121, 7.5.2008, p. 1. (3) OJ L 273, 17.10.2007, p. 1. (4) OJ L 350, 31.12.2007, p. 1. (5) OJ L 129, 15.5.1981, p. 38. (6) OJ L 213, 4.8.1983, p. 13. (7) OJ L 146, 6.6.1987, p. 36. (8) OJ L 150, 16.6.1988, p. 21. (9) OJ L 119, 8.5.1997, p. 13. (10) OJ L 315, 19.11.1997, p. 3. (11) OJ L 135, 8.5.1998, p. 18. (12) OJ L 93, 8.4.1999, p. 14. (13) OJ L 141, 4.6.1999, p. 5. (14) OJ L 167, 2.7.1999, p. 22. (15) OJ L 287, 10.11.1999, p. 6. (16) OJ L 310, 4.12.1999, p. 7. (17) OJ L 336, 29.12.1999, p. 13. (18) OJ L 95, 15.4.2000, p. 24. (19) OJ L 103, 28.4.2000, p. 22. (20) OJ L 26, 27.1.2001, p. 24. (21) OJ L 129, 11.5.2001, p. 4. (22) OJ L 200, 25.7.2001, p. 14. (23) OJ L 203, 28.7.2001, p. 9. (24) OJ L 214, 8.8.2001, p. 21. (25) OJ L 244, 14.9.2001, p. 12. (26) OJ L 325, 8.12.2001, p. 11. (27) OJ L 134, 22.5.2002, p. 24. (28) OJ L 187, 16.7.2002, p. 14. (29) OJ L 210, 20.8.2003, p. 6. (30) OJ L 252, 4.10.2003, p. 11. (31) OJ L 13, 20.1.2004, p. 3. (32) OJ L 13, 20.1.2004, p. 19. (33) OJ L 36, 7.2.2004, p. 6. (34) OJ L 300, 25.9.2004, p. 5. (35) OJ L 325, 28.10.2004, p. 10. (36) OJ L 325, 28.10.2004, p. 17. (37) OJ L 325, 28.10.2004, p. 23. (38) OJ L 112, 26.4.2006, p. 3. (39) OJ L 144, 4.6.1997, p. 19. (40) OJ L 109, 6.5.2000, p. 29. ANNEX I ANNEX I MARKETING STANDARDS REFERRED TO IN ARTICLE 2a PART A General Marketing standard 1. Minimum quality requirements Subject to the tolerances allowed, the products shall be:  intact,  sound; products affected by rotting or deterioration such as to make them unfit for consumption are excluded,  clean, practically free of any visible foreign matter,  practically free from pests,  practically free from damage caused by pests affecting the flesh,  free of abnormal external moisture,  free of any foreign smell and/or taste. The condition of the products must be such as to enable them:  to withstand transport and handling,  to arrive in satisfactory condition at the place of destination. 2. Minimum maturity requirements The products must be sufficiently developed and display satisfactory ripeness. The development and state of maturity of the products must be such as to enable them to continue their ripening process and to reach a satisfactory degree of ripeness. 3. Tolerance A tolerance of 10 % by number or weight of product not satisfying the minimum quality requirements shall be permitted in each lot. This tolerance shall not however cover product affected by rotting or any other deterioration rendering it unfit for consumption. 4. Marking of origin of produce Full name of the country of origin. For products originating in a Member State this shall be in the language of the country of origin or any other language understandable by the consumers of the country of destination. For other products, this shall be in any language understandable by the consumers of the country of destination. PART B SPECIFIC MARKETING STANDARDS PART 1: MARKETING STANDARD FOR APPLES I. DEFINITION OF PRODUCE This standard applies to apples of varieties (cultivars) grown from Malus domestica Borkh., to be supplied fresh to the consumer, apples for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of apples, after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, apples must be:  intact,  sound, produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  clean, practically free of any visible foreign matter,  practically free from pests,  practically free from damage caused by pests,  free of abnormal external moisture,  free of any foreign smell and/or taste. In addition, they must have been carefully picked. The development and condition of the apples must be such as to enable them:  to continue their maturing process and to reach the degree of maturity required in relation to the varietal characteristics (1) (2),  to withstand transport and handling, and  to arrive in satisfactory condition at the place of destination. B. Classification Apples are classified in three classes defined below. (i) Extra  class Apples in this class must be of superior quality. In shape, size and colouring, they must be characteristic of the variety (3) and with the stalk which must be intact. The flesh must be perfectly sound. They must be free from defects with the exception of very slight superficial defects provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package. (ii) Class I Apples in this class must be of good quality. In shape, size and colouring, they must be characteristic of the variety (3). The flesh must be perfectly sound. The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:  a slight defect in shape,  a slight defect in development,  a slight defect in colouring,  slight skin defects which must not extend over more than:  2 cm in length for defects of elongated shape,  1 cm2 of total surface area for other defects, with the exception of scab (Venturia inaequalis), which must not extend over more than 0,25 cm2 of total surface area,  slight bruising not exceeding 1 cm2 of total surface area and not discoloured. The stalk may be missing, provided the break is clean and the adjacent skin is not damaged. (iii) Class II This class includes apples which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above (3). The flesh must be free from major defects. The following defects are allowed provided the fruit retains its essential characteristics as regards the quality, the keeping quality and presentation:  defects in shape,  defects in development,  defects in colouring,  skin defects which must not extend over more than:  4 cm in length for defects of elongated shape,  2,5 cm2 of total surface area for other defects, with the exception of scab (Venturia inaequalis), which must not extend over more than 1 cm2 of total surface area,  slight bruising not exceeding 1,5 cm2 of total surface area which may be slightly discoloured. III. PROVISIONS CONCERNING SIZING Size is determined either by the maximum diameter of the equatorial section or by weight. For all varieties and for all classes the minimum size is 60 mm, if measured by diameter or 90 g, if measured by weight. Fruit of smaller sizes may be accepted, if the Brix level of the produce is greater than or equal to 10,5o Brix and the size is not smaller than 50 mm or 70 g. To ensure there is uniformity of size within the package: (a) for fruit sized according to the diameter, the difference in diameter between fruit in the same package shall be limited to:  5 mm for Extra  Class fruit and for Classes I and II fruit packed in rows and layers. However, for apples of the varieties Bramley's Seedling (Bramley, Triomphe de Kiel) and Horneburger, the difference in diameter may amount to 10 mm, and  10 mm for Class I fruit packed loose in the package or sales packages. However, for apples of the varieties Bramley's Seedling (Bramley, Triomphe de Kiel) and Horneburger, the difference in diameter may amount to 20 mm, or (b) for fruit sized according to weight, the difference in weight between fruit in the same package shall be limited to:  20 % of the average individual fruit weight in the package for Extra  Class fruit and for Classes I and II fruit packed in rows and layers, and  25 % of the average individual fruit weight in the package for Class I fruit packed loose in the package or in consumer packages. There is no sizing uniformity requirement for Class II fruit packed loose in the package or in consumer packages. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Extra  class 5 % by number or weight of apples not satisfying the requirements of the class, but meeting those of Class I or, exceptionally, coming within the tolerances of that class. (ii) Class I 10 % by number or weight of apples not satisfying the requirements of the class, but meeting those of Class II, or exceptionally, coming within the tolerances of that class. (iii) Class II 10 % by number or weight of apples satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. Within this tolerance, a maximum of 2 % number or weight of fruit is allowed which shows the following defects:  serious attacks of cork (bitter pit) or water-core,  slight damage or unhealed cracks,  very slight traces of rot,  presence of internal feeding pests and/or damage to the flesh caused by pests. B. Size tolerances For all classes: For all classes: a total tolerance of 10 per cent, by number or weight, of fruit not satisfying the requirements as regards sizing is allowed. This tolerance may not be extended to include produce with a size:  5 mm or more below the minimum diameter when size is determined by diameter,  10 g or more below the minimum weight when size is determined by weight. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only apples of the same origin, variety, quality and size (if sized) and the same degree of ripeness. In the case of the Extra  class, uniformity also applies to colouring. Sales packages of a net weight not exceeding 5 kg may contain mixtures of apples of different varieties, provided they are uniform in quality and, for each variety concerned, in origin, size (if sized) and degree of ripeness. The visible part of the contents of the package must be representative of the entire contents. B. Packaging The apples must be packed in such a way as to protect the produce properly. In particular, sales packages of a net weight exceeding 3 kg shall be sufficiently rigid to ensure proper protection of the produce. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue. Packages must be free of all foreign matter. Stickers individually affixed on product shall be such as, when removed, neither to leave visible traces of glue, nor to lead to skin defects. C. Presentation For Extra  class, fruit must be packed in layers. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside. A. Identification The name and the address of the packer and/or the dispatcher This mention may be replaced:  for all packages with the exception of pre-packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or Dispatcher  (or equivalent abbreviations);  for pre-packages only, by the name and the address of a seller established within the Community indicated in close connection with the mention Packed for:  or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. B. Nature of produce  Apples  if the contents are not visible from the outside  Name of the variety or varieties where appropriate.  In the case of sales packages containing a mixture of apples of different varieties, names of each of the different varieties in the package. C. Origin of produce Country of origin and, optionally, district where grown, or national, regional or local place name  In the case of sales packages containing a mixture of varieties of apples of different origins, the indication of each country of origin shall appear next to the name of the variety concerned. D. Commercial specifications  Class  Size or, for fruit packed in layers, number of units. If identification is by the size, this should be expressed: (a) for produce subject to the uniformity rules, as minimum and maximum diameters or minimum and maximum weight; (b) for produce not subject to the uniformity rules, the diameter or the weight of the smallest fruit in the package followed by and over  or +  or equivalent denomination or, where applicable, followed by the diameter or weight of the largest fruit. E. Official control mark (optional) Packages need not to bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. Appendix 1. Colouring criteria, colouring groups and codes Colouring group A (Red varieties) B (Mixed red colouring varieties) C (Striped slightly coloured varieties) D (Other varieties) Total surface area of red colouring characteristic of the variety Total surface area of mixed red colouring characteristic of the variety Total surface area of slightly red coloured, blushed or striped characteristic of the variety Extra class 3/4 1/2 1/3 No requirement as to red colouring Class I 1/2 1/3 1/10 Class II 1/4 1/10  2. Russeting criteria  Group R: Varieties for which russeting is a characteristic of the skin and is not a defect if it corresponds to the typical appearance of the variety.  For varieties not marked with an R in the list below, russeting is allowed within the following limits: Extra class Class I Class II Tolerance for Class II (i) Brown patches  not outside the stem cavity  may go slightly beyond the stem or pistil cavities  may go beyond the stem or pistil cavities  fruit not seriously detracting from the appearance and condition of the package  not rough  not rough  slightly rough (ii) Russeting Maximum surface area of the fruit permitted  thin net-like russeting (not contrasting strongly with the general colouring of the fruit)  slight and isolated traces of russeting not altering the general appearance of the fruit or of the package 1/5 1/2  fruit not seriously detracting from the appearance and condition of the package  heavy  none 1/20 1/3  fruit not seriously detracting from the appearance and condition of the package  cumulative defects (with the exception of the brown patches which are excluded from these cumulative defects). In no case may thin russeting and heavy russeting taken together exceed a maximum of:  1/5 1/2  fruit not seriously detracting from the appearance and condition of the package 3. Non-exhaustive list of apple varieties classified according to their colouring and russeting criteria Fruits of varieties that are not part of the list must be graded according to their varietal characteristics. Varieties Synonyms Colour group Russeting African Red B Akane Tohoku 3 B Alborz Seedling C Aldas B Alice B Alkmene Early Windsor C Alwa B Angold C Apollo Beauty of Blackmoor C Arkcharm Arkansas No 18, A 18 C Arlet B R Aroma C Red coloured mutants of Aroma, for example Aroma Amorosa B Auksis B Belfort Pella B Belle de Boskoop and mutants D R Belle fleur double D Berlepsch Freiherr von Berlepsch C Berlepsch rouge Red Berlepsch, Roter Berlepsch B Blushed Golden Bohemia B Boskoop rouge Red Boskoop, Roter Boskoop B R Braeburn B Red coloured mutants of Braeburn, for example: A Hidala Joburn Lochbuie Red Braeburn Mahana Red Mariri Red Redfield Royal Braeburn Bramley's Seedling Bramley, Triomphe de Kiel D Brettacher SÃ ¤mling D Calville (group of ¦) D Cardinal B Carola Kalco C Caudle B Charden D Charles Ross D Civni B Coromandel Red Corodel A Cortland B Cox's orange pippin and mutants Cox Orange C R Red coloured mutants of Cox's Orange Pippin for example: B R Cherry Cox Crimson Bramley D Cripps Pink C Cripps Red C (4) Dalinbel B Delblush D Delcorf and mutants, for example: Dalili Monidel C Delgollune B Delicious ordinaire Ordinary Delicious B Deljeni D Delikates B Delor C Discovery C Dunn's Seedling D R Dykmanns Zoet C Egremont Russet D R Elan D Elise Red Delight A Ellison's orange Ellison C Elstar and mutants, for example: C Daliter Elshof Elstar Armhold Elstar Reinhardt Red coloured mutants of Elstar, for example: B Bel-El Daliest Goedhof Red Elstar Valstar Empire A Falstaff C Fiesta Red Pippin C Florina B Fortune D R Fuji and mutants B Gala C Red coloured mutants of Gala, for example: A Annaglo Baigent Galaxy Mitchgla Obrogala Regala Regal Prince Tenroy Garcia D Gloster B Goldbohemia D Golden Delicious and mutants D Golden Russet D R Goldrush Coop 38 D Goldstar D Gradigold D Granny Smith D Gravenstein rouge Red Gravenstein, Roter Gravensteiner B Gravensteiner Gravenstein D Greensleeves D Holsteiner Cox and mutants Holstein D R Holstein rouge Red Holstein, Roter Holsteiner Cox C R Honeycrisp C Honeygold D Horneburger D Howgate Wonder Manga D Idared B Ingrid Marie B R Isbranica Izbranica C Jacob Fisher D Jacques Lebel D Jamba C James Grieve and mutants D James Grieve rouge Red James Grieve B Jarka C Jerseymac B Jester D Jonagold (5) and mutants, for example: C Crowngold Daligo Daliguy Jonasty Dalijean Jonamel Jonagold 2000 Excel Jonabel Jonabres King Jonagold New Jonagold Fukushima Novajo Veulemanns Schneica Wilmuta Jonagored and mutants, for example: A Decosta Jomured Van de Poel Jonagold Boerekamp Jomar Jonagored Supra Jonaveld Primo Romagold Surkijn Rubinstar Red Jonaprince Jonalord C Jonathan B Julia B Jupiter D Karmijn de Sonnaville C R Katy Katja B Kent D R Kidd's orange red C R Kim B Koit C Krameri Tuvioun B Kukikovskoje B Lady Williams B Lane's Prince Albert D Laxton's Superb Laxtons Superb C R Ligol B Lobo B Lodel A Lord Lambourne C Maigold B Mc Intosh B Meelis B Melba B Melodie B Melrose C Meridian C Moonglo C Morgenduft Imperatore B Mountain Cove D Mutsu D Normanda C Nueva Europa C Nueva Orleans B Odin B Ontario B Orlovskoje Polosatoje C Ozark Gold D Paula Red B Pero de Cirio D Piglos B Pikant B Pikkolo C Pilot C Pimona C Pinova C Pirella B Piros C Rafzubex A Rafzubin C Rajka B Rambour d'hiver D Rambour Franc B Reanda B Rebella C Red Delicious and mutants, for example: A Campsur Erovan Evasni Flatrar Fortuna Delicious Otago Red King Red Spur Red York Richared Royal Red Sandidge Shotwell Delicious Stark Delicious Starking Starkrimson Starkspur Topred Trumdor Well Spur Red Dougherty A Red Rome A Redkroft A Regal A Regina B Reglindis C Reine des Reinettes GoldparmÃ ¤ne, Gold ParmonÃ © C Reineta Encarnada B Reinette Rouge du Canada B Reinette d'OrlÃ ©ans D Reinette Blanche du Canada Reinette du Canada, Canada Blanc, Kanadarenette, Renetta del Canada D R Reinette de France D Reinette de Landsberg D Reinette grise du Canada Graue Kanadarenette D R Relinda C Remo B Renora B Resi B Resista D Retina B Rewena B Roja de Benejama Verruga, Roja del Valle, Clavelina A Rome Beauty Belle de Rome, Rome B Rosana Berner Rosenapfel B Royal Beaut A Rubin C Rubinola B Sciearly A Scifresh B Sciglo A Sciray GS48 A Scired A R Sciros A Selena B Shampion B Sidrunkollane Talioun D Sinap Orlovskij Orlovski Sinap D Snygold Earlygold D Sommerregent C Spartan A Splendour A St. Edmunds Pippin D R Stark's Earliest C Ã taris Staris A Sturmer Pippin D R SÃ ¼gisdessert C SÃ ¼gisjoonik C Summerred B Sunrise A Sunset D R Suntan D R Sweet Caroline C Talvenauding B Tellisaare B Tiina B Topaz B Tydeman's Early Worcester Tydeman's Early B Veteran B Vista Bella Bellavista B Wealthy B Worcester Pearmain B York B Zarja Alatau Zarya Alatau D PART 2: MARKETING STANDARD FOR CITRUS FRUITS I. DEFINITION OF PRODUCE This standard applies to the following fruit, classified as citrus fruit , to be supplied fresh to the consumer, citrus fruit for industrial processing being excluded:  lemons of varieties (cultivars) grown from the species Citrus limon (L.) Burm. f.,  mandarins of varieties (cultivars) grown from the species Citrus reticulata Blanco, including satsumas (Citrus unshiu Marcow.), clementines (Citrus clementina Hort. ex Tan.), common mandarins (Citrus deliciosa Ten.) and tangerines (Citrus tangerina Hort. ex Tan.) grown from these species and its hybrids, hereinafter called mandarins ,  oranges of varieties (cultivars) grown from the species Citrus sinensis (L.) Osb. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of the citrus fruit after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the citrus fruit must be:  intact,  free of bruising and/or extensive healed over cuts,  sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  clean practically free of any visible foreign matter,  practically free from pests,  practically free from damage caused by pests,  free of signs of internal shrivelling,  free of damage caused by low temperature or frost,  free of all abnormal external moisture,  free of any foreign smell and/or taste. The citrus fruit must have been carefully picked and have reached an appropriate degree of development and ripeness account being taken of criteria proper to the variety, the time of picking and the growing area. The development and state of ripeness of the citrus fruit must be such as to enable them:  to withstand transport and handling, and  to arrive in satisfactory condition at the place of destination. Citrus fruit meeting the ripeness requirements of this Annex may be degreened . This treatment is permitted only if the other natural organoleptic characteristics are not modified. B. Maturity requirements Maturity of citrus fruit is defined by the following parameters specified for each specie below: 1. Minimum juice content 2. Colouring The degree of colouring shall be such that, following normal development the citrus fruit reach the colour typical of the variety at their destination point. (i) Lemons  Minimum juice content:  Verdelli and Primofiore lemons: 20 %  Other lemons: 25 %  Colouring: must be typical of the variety. However fruits with a green (but not dark green) colour are allowed provided they satisfy the minimum requirements as to juice content. (ii) Mandarins  Minimum juice content:  Mandarins, excluding Clementines: 33 %  Clementines: 40 %  Colouring: must be typical of the variety on at least one third of the surface of the fruit. (iii) Oranges Colouring must be typical of the variety. Fruits with light green colour are allowed, provided it does not exceed one fifth of the total surface of the fruit. Fruits must show the following minimum juice content:  Blood oranges: 30 %  Navels group: 33 %  Other varieties: 35 % However, oranges produced in areas with high air temperatures and high relative humidity conditions during the developing period can be of a green colour exceeding one fifth of the total surface area, provided they satisfy the following minimum juice content:  Varieties Mosambi, Sathgudi and Pacitan: 33 %  Other varieties: 45 % C. Classification Citrus fruit are classified in three classes defined below: (i) Extra  Class Citrus fruit in this class must be of superior quality. In shape, external appearance, development and colouring they must be characteristic of the variety and/or commercial type. They must be free from defects with the exception of very slight superficial defects, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package. (ii) Class I Citrus fruit in this class must be of good quality. They must be characteristic of the variety and/or commercial type. The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:  slight defect in shape,  slight defect in colouring,  slight skin defects occurring during the formation of the fruit, such as silver scurfs, russets, etc.,  slight healed defects due to a mechanical cause such as hail damage, rubbing, damage from handling, etc. (iii) Class II This class includes citrus fruit which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above. The following defects may be allowed, provided the citrus fruit retain their essential characteristics as regards the quality, the keeping quality and presentation:  defect in shape,  defect in colouring,  rough skin,  skin defects occurring during the formation of the fruit, such as silver scurfs, russets, etc.,  healed defects due to a mechanical cause such as hail damage, rubbing, damage from handling, etc.,  superficial healed skin alterations,  slight and partial detachment of the pericarp for oranges (which is allowed for mandarins). III. PROVISIONS CONCERNING SIZING Size is determined by the maximum diameter of the equatorial section of the fruit. A. Minimum size Fruits of less than the following minimum sizes are excluded: Lemons: 45 mm Mandarins, excluding clementines: 45 mm Clementines: 35 mm Oranges: 53 mm B. Size scales The scales of sizes are as follows: Oranges Lemons Mandarins Size code Diameter (mm) Size code Diameter (mm) Size code Diameter (mm) 0 92-110 0 79-90 1-XXX 78 and above 1 87-100 1 72-83 1-XX 67-78 2 84-96 2 68-78 1 or 1-X 63-74 3 81-92 3 63-72 2 58-69 4 77-88 4 58-67 3 54-64 5 73-84 5 53-62 4 50-60 6 70-80 6 48-57 5 46-56 7 67-76 7 45-52 6 (6) 43-52 8 64-73 7 41-48 9 62-70 8 39-46 10 60-68 9 37-44 11 58-66 10 35-42 12 56-63 13 53-60 Citrus fruit may be packed by count. In this case, provided the size uniformity required in Title III, point C, is retained, the size range in the package may fall outside a single size code, but within two adjacent codes. C. Uniformity Uniformity in size is achieved by the abovementioned size scales, unless otherwise stated as follows: (i) for fruit arranged in regular layers, in packages or in unit consumer packages, the difference between the smallest and the largest fruit in the same package, within a single size code or, in the case of citrus fruit packed by count, within two adjacent codes, must not exceed the following maxima: Size codes Maximum difference between fruit in the same package (in mm) Lemons 0 to 7 7 Mandarins 1-XXX-4 5 to 6 7 to 10 9 8 7 Oranges 0 to 2 3 to 6 7 to 13 11 9 7 (ii) for fruit not arranged in regular layers, in packages or in rigid unit consumer packages, the difference between the smallest and the largest fruit in the same package must not exceed the range of the appropriate size grade in the size scale, or, in the case of citrus fruit packed by count, the range in mm of one of the two adjacent codes concerned; (iii) for fruit in bulk bins and fruit in non-rigid (nets, bags, etc.) unit consumer packages, the maximum size difference between the smallest and the largest fruit in the same lot or package must not exceed the range obtained by grouping three consecutive sizes in the size scale. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Extra  Class 5 % by number or weight of citrus fruit not satisfying the requirements of the class, but meeting those of Class I or, exceptionally, coming within the tolerances of that class. (ii) Class I 10 % by number or weight of citrus fruit not satisfying the requirements of the class, but meeting those of Class II, or exceptionally, coming within the tolerances of that class. (iii) Class II 10 % by number or weight of citrus fruit satisfying neither the requirements of the class, nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. Within this tolerance, a maximum of 5 % is allowed of fruit showing slight superficial unhealed damage, dry cuts or soft and shrivelled fruit. B. Size tolerances For all classes and types of presentation: 10 % by number or weight of citrus fruit corresponding to the size immediately below and/or above that (or those, in the case of the combination of three sizes) mentioned on the packages is allowed. In any case, the tolerance of 10 % applies only to fruit not smaller than the following minima: Lemons: 43 mm Mandarins, excluding clementines: 43 mm Clementines: 34 mm Oranges: 50 mm V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only citrus fruit of the same origin, variety or commercial type, quality, and size, and appreciably of the same degree of ripeness and development. In addition, for the Extra  Class, uniformity in colouring is required. The visible part of the contents of the package must be representative of the entire contents. B. Packaging The citrus fruit must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue. If the fruit are wrapped, thin, dry, new and odourless (7) paper must be used. The use of any substance tending to modify the natural characteristics of the citrus fruit, especially its taste or smell (7), is prohibited. Packages must be free of all foreign matter. However, a presentation where a short (not wooden) twig with some green leaves adheres to the fruit is allowed. Stickers individually affixed on product shall be such as, when removed, neither to leave visible traces of glue, nor to lead to skin defects. C. Presentation The citrus fruit may be presented: (a) arranged in regular layers in packages; (b) not arranged in regular layers in packages or in bulk bins. This presentation is only allowed for Classes I and II; (c) in individual packages for direct sale to the consumer of a weight less than 5 kg either  made up by number of fruit, or  made up by net weight of the package. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside. A. Identification The name and the address of the packer and/or the dispatcher This mention may be replaced:  for all packages with the exception of pre-packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or Dispatcher  (or equivalent abbreviations);  for pre-packages only, by the name and the address of a seller established within the Community indicated in close connection with the mention Packed for:  or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. B. Nature of produce  Name of the species if the produce is not visible from the outside, except for mandarins for which the name of the specie or variety (where applicable) is compulsory,  Name of the variety, for oranges,  Name of the type:  for lemons: the indication Verdelli  and Primofiore  where appropriate,  for clementines: the indication Clementines, pipless , Clementines  (1 to 10 pips), Clementines with pips  (more than 10 pips) where appropriate. C. Origin of produce Country of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications  Class.  Size code for fruit presented in accordance with the size scale or the upper and the lower limiting size code in the case of three consecutive sizes of the size scale.  Size code (or, when fruit packed by count fall under two adjacent codes, size codes or minimum and maximum diameter) and number of fruit, in the case of fruit arranged in layers in the package.  When used, mention of the preserving agent or other chemical substances used at post-harvest stage. E. Official control mark (optional) Packages need not to bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. PART 3: MARKETING STANDARD FOR KIWIFRUITS I. DEFINITION OF PRODUCE This standard applies to kiwifruit of varieties (cultivars) grown from Actinidia chinensis (Planch.) and Actinidia deliciosa (A. Chev., C.F. Liang and A.R. Ferguson) to be supplied fresh to the consumer, kiwifruit for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of kiwifruit, after preparation and packaging. A. Minimum quality requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the kiwifruit must be:  intact (but free of peduncle),  sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  clean, practically free of any visible foreign matter,  practically free from pests,  practically free from damage caused by pests,  adequately firm; not soft, shrivelled or water-soaked,  well formed, double/multiple fruit being excluded,  free of abnormal external moisture,  free of any foreign smell and/or taste. The development and condition of the kiwifruit must be such as to enable them:  to withstand transport and handling, and  to arrive in satisfactory condition at the place of destination. B. Minimum maturity requirements The kiwifruit must be sufficiently developed and display satisfactory ripeness. In order to satisfy this requirement, the fruit must have attained a degree of ripeness:  at packing stage within the region of production and the subsequent delivery by the packer, as well as at import and export stage, of at least 6,2oBrix or an average dry matter content of 15 %,  at all other marketing stages, of at least 9,5oBrix. C. Classification Kiwifruit are classified in three classes defined below. (i) Extra Class Kiwifruit in this class must be of superior quality. They must be well-developed and have all the characteristics and the colouring typical of the variety. They must be free from defects with the exception of very slight superficial defects, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package. The ratio of the minimum/maximum diameter of the fruit measured at the equatorial section must be 0,8 or greater. (ii) Class I Kiwifruit in this class must be of good quality. They must be characteristic of the variety. They must be firm and the flesh must be perfectly sound. The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:  a slight defect in shape (but free of swelling or malformations),  a slight defect in colouring,  superficial skin defects, provided the total area affected does not exceed 1 cm2,  small Hayward mark  like longitudinal lines without protuberance. The ratio of the minimum/maximum diameter of the fruit measured at the equatorial section must be 0,7 or greater. (iii) Class II This class includes kiwifruit which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above. The fruit must be reasonably firm and the flesh should not show any serious defects. The following defects may be allowed provided the kiwifruit retain their essential characteristics as regards the quality, the keeping quality, and presentation:  defects in shape,  defects in colouring,  skin defects such as small healed cuts or scarred/grazed tissue, provided that the total area affected does not exceed 2 cm2,  several more pronounced Hayward marks  with a slight protuberance,  slight bruising. III. PROVISIONS CONCERNING SIZING Size is determined by the weight of the fruit. The minimum weight for Extra  Class is 90 g, for Class I is 70 g and for Class II is 65 g. The difference in weight between the largest and the smallest fruit in each package must not exceed:  10 g for fruit weighing up to 85 g,  15 g for fruit weighing between 85 g and 120 g,  20 g for fruit weighing between 120 g and 150 g,  40 g for fruit weighing 150 g or more. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Extra Class 5 % by number or weight of kiwifruit not satisfying the requirements of the class, but meeting those of Class I or, exceptionally, coming within the tolerances of that class. (ii) Class I 10 % by number or weight of kiwifruit not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances of that class. (iii) Class II 10 % by number or weight of kiwifruit satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting, severe bruising or any other deterioration rendering it unfit for consumption. B. Size tolerances For all classes: 10 % by number or weight of kiwifruit not satisfying the requirements as regards the minimum weight and/or the size range specified. However, the fruit must be of a size immediately below or above the size indicated or, in the case of the smallest size, they must not weigh less than 85 g in Extra  Class, 67 g in Class I and 62 g in Class II. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only kiwifruit of the same origin, variety, quality and size. The visible part of the contents of the package must be representative of the entire contents. B. Packaging The kiwifruit must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps, bearing trade specifications is allowed provided the printing or labelling has been done with non  toxic ink or glue. Stickers individually affixed on product shall be such as, when removed, neither to leave visible traces of glue, nor to lead to skin defects. Packages must be free of all foreign matter. C. Presentation In Extra  Class, the fruit must be presented separately from one another, and be regularly arranged on one layer. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside: A. Identification The name and the address of the packer and/or the dispatcher. This mention may be replaced:  for all packages with the exception of pre  packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or Dispatcher  (or equivalent abbreviations);  for pre  packages only, by the name and the address of a seller established within the Community indicated in close connection with the mention Packed for:  or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. B. Nature of produce  Kiwifruit , Actinidia  or equivalent denomination, if the contents are not visible from the outside,  name of the variety (optional). C. Origin of produce Country of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications  Class,  size expressed by the minimum and maximum weight of the fruit,  number of fruit (optional). E. Official control mark (optional) Packages need not bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. PART 4: MARKETING STANDARD FOR LETTUCES, CURLED-LEAVED ENDIVES AND BROAD-LEAVED (BATAVIAN) ENDIVES I. DEFINITION OF PRODUCE This standard applies to:  lettuces of varieties (cultivars) grown from:  Lactuca sativa L. var. capitata L. (head (cabbage) lettuces including crisphead and Iceberg  type lettuces).  Lactuca sativa L. var. longifolia Lam. (Cos or Romaine lettuces),  Lactuca sativa L. var. crispa L. (leaf lettuces) and  crosses of these varieties,  curled-leaved endives of varieties (cultivars) grown from Cichorium endivia L. var. crispum Lam.,  broad-leaved (Batavian) endives (escaroles) of varieties (cultivars) grown from Cichorium endivia L. var. latifolium Lam., to be supplied fresh to the consumer. This standard does not apply to produce for industrial processing, produce presented as individual leaves or lettuces in pots. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for products after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the produce must be:  intact,  sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  clean and trimmed, i.e. practically free from all earth or other growing medium and practically free of any visible foreign matter,  fresh in appearance,  turgescent,  practically free from pests,  practically free from damage caused by pests,  not running to seed,  free of abnormal external moisture,  free of any foreign smell and/or taste. In the case of lettuce, a reddish discolouration, caused by low temperature during growth, is allowed, unless it seriously affects the appearance of the produce. The roots must be cut close to the base of the outer leaves and the cut must be neat. The produce must be of normal development. The development and condition of the produce must be such as to enable it:  to withstand transport and handling, and  to arrive in a satisfactory condition at the place of destination. B. Classification Products are classified in two classes defined below: (i) Class I Produce in this class must be of good quality. It must be characteristic of the variety or commercial type, especially the colour. The produce must also be:  well formed,  firm, taking into account the cultivation methods and the type of produce,  free from damage or deterioration impairing edibility,  free from frost damage. Head lettuces must have a single well-formed heart. However, in the case of head lettuces grown under protection, the heart may be small. Cos lettuces must have a heart, which may be small. The centre of curled-leaved endives and broad-leaved (Batavian) endives must be yellow in colour. (ii) Class II This class includes produce which does not qualify for inclusion in Class I, but satisfies the minimum requirements specified above. The produce must be:  reasonably well formed,  free from damage and deterioration which may seriously impair edibility. The following defects may be allowed provided the produce retain their essential characteristics as regards the quality, the keeping quality and presentation:  slight defects in colouring,  slight damage caused by pests. Head lettuces must have a heart, which may be small. However, in the case of head lettuces grown under protection, absence of heart is permissible. Cos lettuces may show no heart. III. PROVISIONS CONCERNING SIZING Size is determined by the weight of one unit. A. Minimum weight The minimum weight for Classes I and II is: Open-grown Grown under protection Head lettuces (excluding crisphead and Iceberg  type lettuces) and Cos or Romaine lettuces (excluding Little gem  type lettuces) 150 g 100 g Crisphead and Iceberg  type lettuces 300 g 200 g Leaf lettuces and Little gem  type lettuces 100 g 100 g Curled-leaved endives and broad-leaved (Batavian) endives 200 g 150 g B. Uniformity (a) Lettuces In all classes, the difference between the lightest and heaviest units in each package must not exceed:  40 g when the lightest units weighs less than 150 g per unit,  100 g when the lightest unit weighs between 150 g and 300 g per unit,  150 g when the lightest unit weighs between 300 g and 450 g per unit,  300 g when the lightest unit weighs more than 450 g per unit. (b) Curled-leaved and broad-leaved (Batavian) endives In all classes, the difference between the lightest and heaviest units in each package must not exceed 300 g. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Class I 10 % by number of units not satisfying the requirements of the class but meeting those of Class II or, exceptionally, coming within the tolerances of that class. (ii) Class II 10 % by number of units satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. B. Size tolerances In all classes, 10 % by number of units not satisfying the requirements as regards sizing, but weighing no more than 10 % over or under the size in question. V. PROVISIONS CONCERNING PRESENTATION A. Unformity The contents of each package must be uniform and contain only produce of the same origin, variety or commercial type, quality and size. However, a mixture of the various types of produce described in this standard may be packed together, provided they are uniform in quality and, for each type concerned, in size. In addition, the types should be clearly distinguishable from one another and the proportion of each type in the package should be visible without damaging the package. The visible part of the contents of the package must be representative of the entire contents. B. Packaging The produce must be packaged in such a way as to protect it properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue. Packages must be free of all foreign matter. Stickers individually affixed on product shall be such as, when removed, neither to leave visible traces of glue, nor to lead to skin defects. C. Presentation Produce presented in more than one layer may be packed base-to-heart provided the layers or heads are suitably protected or separated. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside. A. Identification The name and the address of the packer and/or the dispatcher This mention may be replaced:  for all packages with the exception of pre-packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or Dispatcher  (or equivalent abbreviations);  for pre-packages only, by the name and the address of a seller established within the Community indicated in close connection with the mention Packed for:  or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. B. Nature of produce  Lettuces , Butterhead lettuces , Batavia , Crisphead lettuces (Iceberg) , Cos lettuces , Leaf lettuce  (or, for example and if appropriate, Oak leaf , Lollo bionda , Lollo rossa , Curled-leaved endives  or Broad-leaved (Batavian) endives  or other synonyms if the contents are not visible from the outside  Little gem  where appropriate or other synonyms  An indication grown under protection , or other appropriate indication, where appropriate  Name of the variety (optional)  Where different types of produce are mixed together:  the indication Mixed salads , or,  the indication of each type of produce, and, where the contents are not visible from the outside, the indication of the number of pieces of each type. C. Origin of produce Country of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications  Class  Size, expressed by the minimum weight per unit or the number of units  Net weight (optional), E. Official control mark (optional) Packages need not to bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. PART 5: MARKETING STANDARD FOR PEACHES AND NECTARINES I. DEFINITION OF PRODUCE This standard applies to peaches and nectarines (8) grown from varieties (cultivars) of Prunus persica Sieb. and Zucc., to be supplied fresh to the consumer, peaches and nectarines for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for peaches and nectarines after preparation and packaging. A. Minimum quality requirements In all classes, subject to the special provisions for each class and the tolerances allowed, peaches and nectarines must be:  intact,  sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  clean, practically free of any visible foreign matter,  practically free from pests,  practically free from damage caused by pests,  free of abnormal external moisture,  free of any foreign smell and/or taste. Peaches and nectarines must have been carefully picked. The development and state of peaches and nectarines must be such as to enable them:  to withstand transport and handling, and  to arrive in satisfactory condition at the place of destination. B. Minimum maturity requirements The peaches and nectarines must be sufficiently developed and display satisfactory ripeness. The development and state of maturity of the peaches and nectarines must be such as to enable them to continue their ripening process and to reach a satisfactory degree of ripeness. In order to satisfy this requirement the refractometrix index of the flesh, measured at the middle point of the fruit pulp at the equatorial section must be greater than or equal to 8o Brix and the firmness must be lower than 6,5 kg measured with a plunger of 8 mm diameter (0,5 cm2 at two points of the equatorial section of the fruit. C. Classification Peaches and nectarines are classified into three classes as defined below: (i) Extra  class Peaches and nectarines in this class must be of a superior quality. In shape, development and colouring they must be typical of the variety allowing for the district in which they are grown. They must be free from defects with the exception of very slight superficial defects, provided that these do not affect the general appearance of the produce, its quality, keeping quality and presentation in the package. (ii) Class I Peaches and nectarines in this class must be of good quality. They must be characteristic of the variety, allowing for the district in which they are grown. However, a slight defect in shape, development or colouring may be allowed. The flesh must be perfectly sound. Peaches and nectarines split where the stem is joined to the fruit are excluded. Slight skin defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package and do not exceed:  1 cm in length for defects of elongated shape,  0,5 cm2 in total area for other defects. (iii) Class II This class includes peaches and nectarines which do not qualify for inclusion in the higher classes, but which satisfy the minimum requirements specified above. The flesh should not show any serious defects. Fruits split where the stem is joined to the fruit are allowed only in connection with quality tolerances. The following skin defects may be allowed provided the peaches and nectarines retain their essential characteristics as regards the quality, the keeping quality and presentation and do not exceed:  2 cm in length for defects of elongated shape,  1,5 cm2 in total area for other defects. III. PROVISIONS CONCERNING SIZING Size is determined by:  circumference, or  maximum diameter of the equatorial section. Peaches and nectarines must be graded according to the following scale: Diameter Sizing (code) Circumference 90 mm and above AAAA 28 cm and above 80 mm and over but under 90 mm AAA 25 cm and over but under 28 cm 73 mm and over but under 80 mm AA 23 cm and over but under 25 cm 67 mm and over but under 73 mm A 21 cm and over but under 23 cm 61 mm and over but under 67 mm B 19 cm and over but under 21 cm 56 mm and over but under 61 mm C 17,5 cm and over but under 19 cm 51 mm and over but under 56 mm D 16 cm and over but under 17,5 cm The minimum size allowed for the Extra  class is 17,5 cm (circumference) or 56 mm (diameter). Size D (51 mm and over but under 56 mm in diameter or 16 cm and over but under 17,5 cm in circumference) is not allowed in the period from 1 July to 31 October. Sizing is compulsory for all classes. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements for the class indicated. A. Quality tolerances (i) Extra  class 5 % by number or weight of peaches or nectarines not satisfying the requirements of the class, but meeting those of class I or, exceptionally, coming within the tolerances of that class. (ii) Class I 10 % by number or weight of peaches or nectarines not satisfying the requirements of the class, but meeting those of class II or, exceptionally, coming within the tolerances for that class. (iii) Class II 10 % by number or weight of peaches or nectarines satisfying neither the requirements of the class nor the minimum requirements, with the exception of fruit affected by rotting, marked bruising or any other deterioration rendering it unfit for consumption. B. Size tolerances For all classes, 10 % by number or weight of peaches or nectarines up to 1 cm more or less than the size stated on the package in the case of sizing by circumference and up to 3 mm more or less in the case of sizing by diameter. However, for fruit in the smallest size, this tolerance shall apply only to peaches or nectarines of a size smaller by not more than 6 mm (circumference) or 2 mm (diameter) than the specified minimum size. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only peaches or nectarines of the same origin, variety, quality, degree of ripeness and size, and for the Extra  class, the contents must also be uniform in colour. The visible part of the contents of each package must be representative of the entire contents. B. Packaging The peaches or nectarines must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue. Stickers individually affixed on product shall be such as, when removed, neither to leave visible traces of glue, nor to lead to skin defects Packages must be free of all foreign matter. C. Presentation The peaches and nectarines may be presented:  in small unit packages,  in a single layer, in the case of Extra  class; each individual fruit in this class must be separated from its neighbours. In classes I and II:  in one or two layers, or  in no more than four layers when the fruit is placed in rigid pockets so arranged that they do not rest on the fruit in the layer immediately below. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification The name and the address of the packer and/or the dispatcher This mention may be replaced:  for all packages with the exception of pre-packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or dispatcher  (or equivalent abbreviations);  for pre-packages only, by the name and the address of a seller established within the Community indicated in close connection with the mention Packed for:  or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. B. Nature of produce  Peaches  or nectarines , if the contents are not visible from the outside,  colour of the flesh,  name of the variety (optional). C. Origin of produce Country of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications  class,  size expressed in minimum and maximum diameters or minimum and maximum circumference or according to the coding set out in Section III Provisions concerning sizing ,  number of units (optional),  minimum sugar content, measured by refractometer and expressed in Brix degrees (optional),  maximum firmness, measured by penetrometer and expressed in kg/0,5 cm2 (optional), E. Official control mark (optional) Packages need not to bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. PART 6: MARKETING STANDARD FOR PEARS I. DEFINITION OF PRODUCE This standard applies to pears of varieties (cultivars) grown from Pyrus communis L. to be supplied fresh to the consumer, pears for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of pears, after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, pears must be:  intact,  sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  clean, practically free of any visible foreign matter,  practically free from pests,  practically free from damage caused by pests,  free of abnormal external moisture,  free of any foreign smell and/or taste. In addition, they must have been carefully picked. The development and condition of the pears must be such as to enable them:  to continue their ripening process and to reach the degree of ripeness required in relation to the varietal characteristics,  to withstand transport and handling and  to arrive in satisfactory condition at the place of destination. B. Classification Pears are classified in three classes defined below. (i) Extra  Class Pears in this class must be of superior quality. In shape, size and colouring, they must be characteristic of the variety and the stalk must be present and intact. The flesh must be perfectly sound, and the skin free from rough russeting (9). They must be free from defects with the exception of very slight superficial defects provided these do not affect the general appearance of the fruit, the quality, the keeping quality and presentation in the package. Pears must not be gritty. (ii) Class I Pears in this class must be of good quality. In shape, size and colouring, they must be characteristic of the variety. The flesh must be perfectly sound, and the skin free from rough russeting (9). The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:  a slight defect in shape,  a slight defect in development,  a slight defect in colouring,  slight skin defects which must not extend over more than:  2 cm in length for defects of elongated shape,  1 cm2 of total surface area for other defects, with the exception of scab (Venturia pirina and V. inaequalis), which must not extend over more than 0,25 cm2 of total surface area,  slight bruising not exceeding 1 cm2 of total surface area and not discoloured. The stalk may be slightly damaged. Pears must not be gritty. (iii) Class II This class includes pears which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above. The flesh must be free from major defects. The following defects are allowed provided the fruit retains its essential characteristics as regards the quality, the keeping quality and presentation:  defects in shape,  defects in development,  defects in colouring,  slight rough russeting (9), skin defects which must not extend over more than:  4 cm in length for defects of elongated shape,  2,5 cm2 of total surface area for other defects, with the exception of scab (Venturia pirina and V. inaequalis), which must not extend over more than 1 cm2 of total surface area,  slight bruising not exceeding 1 cm2 of total surface area which may be slightly discoloured. III. PROVISIONS CONCERNING SIZING Size is determined by maximum diameter of the equatorial section. A minimum size is required for each class as follows: Extra  Class I Class II Large fruited varieties (10) 60 mm 55 mm 55 mm Other varieties 55 mm 50 mm 45 mm Exceptionally, and for summer pears included in the Appendix to this standard, no minimum size will be laid down for consignments harvested and dispatched between 10 June and 31 July (inclusive) of any year. To ensure there is uniformity of size within a package, the difference in diameter between fruit in the same package shall be limited to:  5 mm for Extra Class fruit and for Class I and II fruit packed in rows and layers,  10 mm for Class I fruit packed loose in the package or in sales packages. There is no sizing uniformity limit for Class II fruit packed loose in the package or in sales packages. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Extra  Class 5 per cent by number or weight of pears not satisfying the requirements of the class, but meeting those of Class I or, exceptionally, coming within the tolerances of that class. (ii) Class I 10 per cent by number or weight of pears not satisfying the requirements of the class, but meeting those of Class II, or exceptionally, coming within the tolerances of that class. However, pears without stalks are not included in this tolerance. (iii) Class II 10 per cent by number or weight of pears satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. Within this tolerance, a maximum of 2 per cent by number or weight of fruit is allowed which shows the following defects:  slight damage or unhealed cracks,  very slight traces of rot,  presence of internal feeding pests and/or damage to the flesh caused by pests. B. Size tolerances For all classes: 10 per cent by number or weight of fruit corresponding to the size immediately above or below that marked on the package, with, for fruit classified in the smallest grade allowed a maximum variation of 5 mm below the minimum. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only pears of the same origin, variety, quality and size (if sized) and the same degree of ripeness. In the case of the Extra  Class, uniformity also applies to colouring. The visible part of the contents of the package must be representative of the entire contents. B. Packaging The pears must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue. Packages must be free of all foreign matter. Stickers individually affixed on product shall be such as, when removed, neither to leave visible traces of glue, nor to lead to skin defects. C. Presentation Extra  Class fruit must be packed in rows and layers. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside: A. Identification The name and the address of the packer and/or the dispatcher This mention may be replaced:  for all packages with the exception of pre-packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or Dispatcher  (or equivalent abbreviations);  for pre-packages only, by the name and the address of a seller established within the Community indicated in close connection with the mention Packed for:  or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. B. Nature of produce  Pears  if the contents are not visible from the outside,  name of the variety. C. Origin of produce Country of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications  Class,  size or, for fruit packed in rows and layers, number of units. If identification is by the size, this should be expressed: (a) for produce subject to the uniformity rules, as minimum and maximum diameters; (b) for produce not subject to the uniformity rules as the diameter of the smallest fruit in the package followed by and over  or equivalent denomination or, if appropriate, by the diameter of the largest fruit in the package. E. Official control mark (optional) Packages need not to bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. Appendix 1. Size criteria L = Large fruited variety SP = Summer pear, for which no minimum size is required in respect of consignments harvested and dispatched between 10 June and 31 July of any year. 2. Non-exhaustive list of large fruited and summer pear varieties classified according to their size criteria Small fruited and other varieties which do not appear in the list may be marketed as long as they meet the size requirements for other varieties as described in section III of the standard. Some of the varieties listed in the following may be marketed under trade names for which trademark protection has been sought or obtained in one or more countries. The first and second columns of the table hereunder do not intend to include such trade names. Reference to known trademarks have been included in the third column for information only. Variety Synonyms Trade names Size AbbÃ © FÃ ©tel Abate Fetel L Abugo o Siete en Boca SP AkÃ a SP Alka L Alsa L Amfora L Alexandrine Douillard L Bergamotten SP BeurrÃ © Alexandre Lucas Lucas L BeurrÃ © Bosc Bosc, BeurrÃ © d'Apremont, Empereur Alexandre, Kaiser Alexandre L BeurrÃ © Clairgeau L BeurrÃ © d'Arenberg Hardenpont L BeurrÃ © Giffard SP BeurrÃ © prÃ ©coce Morettini Morettini SP Blanca de Aranjuez Agua de Aranjuez, Espadona, Blanquilla SP Carusella SP Castell Castell de Verano SP ColorÃ ©e de juillet Bunte Juli SP Comice rouge L Concorde L Condoula SP Coscia Ercolini SP CurÃ © Curato, Pastoren, Del cura de Ouro, Espadon de invierno, Bella de Berry, Lombardia de Rioja, Batall de Campana L D'Anjou L Dita L D.Joaquina DoyennÃ © de juillet SP DoyennÃ © d'hiver Winterdechant L DoyennÃ © du comice Comice, Vereinsdechant L Erika L Etrusca SP Flamingo L Forelle L GÃ ©nÃ ©ral Leclerc Amber GraceTM L Gentile SP Golden Russet Bosc L Grand champion L Harrow Delight L Jeanne d'Arc L Josephine L Kieffer L Leonardeta Mosqueruela, Margallon, Colorada de Alcanadre, Leonarda de Magallon SP Lombacad Cascade ® L Moscatella SP Mramornaja Mramornoje L Mustafabey SP Packham's Triumph Williams d'Automne L Passe Crassane Passa Crassana L Perita de San Juan SP PÃ ©rola SP Pitmaston Williams Duchesse L PrÃ ©coce de TrÃ ©voux TrÃ ©voux SP PrÃ ©sident Drouard L Rosemarie L Santa Maria Santa Maria Morettini SP Spadoncina Agua de Verano, Agua de Agosto SP Taylors Gold L Triomphe de Vienne L Williams Bon ChrÃ ©tien Bon ChrÃ ©tien, Bartlett, Williams, Summer Bartlett L PART 7: MARKETING STANDARD FOR STRAWBERRIES I. DEFINITION OF PRODUCE This standard applies to strawberries of varieties (cultivars) grown from the genus Fragaria L. to be supplied fresh to the consumer, strawberries for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of strawberries after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the strawberries must be:  intact,  sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  clean, practically free of any visible foreign matter,  fresh in appearance, but not washed,  practically free from pests,  practically free from damage caused by pests,  with the calyx (except in the case of wild strawberries); the calyx and the stalk (if present) must be fresh and green,  free of abnormal external moisture,  free of any foreign smell and/or taste. The strawberries must have been carefully picked. They must be sufficiently developed and display satisfactory ripeness. The development and the condition must be such as to enable them:  to withstand transport and handling, and  to arrive in satisfactory condition at the place of destination. B. Classification The strawberries are classified in three classes defined below: (i) Extra  Class The strawberries in this class must be of superior quality. They must be characteristic of the variety. They must be bright in appearance, allowing for the characteristics of the variety. They must be free from soil. They must be free from defects with the exception of very slight superficial defects provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package. (ii) Class I Strawberries in this class must be of good quality. In colouring and shape, they must be characteristic of the variety. The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:  slight defect of shape,  a white patch, not exceeding one tenth of the surface area of the fruit,  slight superficial pressure marks. They must be practically free from soil. (iii) Class II This class includes strawberries which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above. The following defects may be allowed provided the strawberries retain their essential characteristics as regards the quality, the keeping quality and presentation:  defects of shape,  a white patch not exceeding one fifth of the surface area of the fruit,  slight dry bruising not likely to spread,  slight traces of soil. III. PROVISIONS CONCERNING SIZING Size is determined by the maximum diameter of the equatorial section. Strawberries must be of the following minimum sizes:  Extra  Class: 25 mm,  Classes I and II: 18 mm. There is no minimum size for wild strawberries. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Extra  Class 5 % by number or weight of strawberries not satisfying the requirements of the class but meeting those of Class I or, exceptionally, coming within the tolerances of that class. Of these 5 % not more than 2 % in total may consist of spoilt fruit. (ii) Class I 10 % by number or weight of strawberries not satisfying the requirements of the class but meeting those of Class II or, exceptionally, coming within the tolerances of that class. Of these 10 %, not more than 2 % in total may consist of spoilt fruit. (iii) Class II 10 % by number or weight of strawberries satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting, severe bruising or any other deterioration rendering it unfit for consumption. Of these 10 %, not more than 2 % in total may consist of spoilt fruit. B. Size tolerances For all classes: 10 % by number or weight of strawberries not conforming to the minimum size. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only strawberries of the same origin, variety and quality. In the Extra  Class, strawberries  with the exception of wood strawberries  must be particularly uniform and regular with respect to degree of ripeness, colour and size. In Class I, strawberries may be less uniform in size. The visible part of the contents of the package must be representative of the entire contents. B. Packaging The strawberries must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue. Fruit in the Extra  Class must be particularly well presented. Packages must be free of all foreign matter. Stickers individually affixed on product shall be such as, when removed, neither to leave visible traces of glue, nor to lead to skin defects. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside: A. Identification The name and the address of the packer and/or the dispatcher This mention may be replaced:  for all packages with the exception of pre-packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or Dispatcher  (or equivalent abbreviations);  for pre-packages only, by the name and the address of a seller established within the Community indicated in close connection with the mention Packed for:  or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. B. Nature of produce  Strawberries , if the contents of the package are not visible from the outside.  Name of the variety (optional). C. Origin of produce Country of origin and, optionally, district where grown or national, regional or local place name. D. Commercial specifications  Class. E. Official control mark (optional) Packages need not to bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. PART 8: MARKETING STANDARD FOR SWEET PEPPERS I. DEFINITION OF PRODUCE This standard applies to sweet peppers of varieties (cultivars) grown from Capsicum annuum L. var. annuum, to be supplied fresh to the consumer, sweet peppers for industrial processing being excluded. According to their shape a distinction is made for four commercial types:  elongated sweet peppers (pointed),  square sweet peppers (blunt),  square tapering sweet peppers (peg top),  flat sweet peppers (tomato peppers). II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for sweet peppers after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the sweet peppers must be:  intact,  sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  clean, practically free of any visible foreign matter,  fresh in appearance,  practically free from pests,  practically free from damage caused by pests,  well-developed,  free of damage caused by frost,  free of unhealed injuries,  (ii) ],  with peduncles attached,  free of abnormal external moisture,  free of any foreign smell and/or taste. The development and condition of the sweet peppers must be such as to enable them to:  withstand transport and handling, and  arrive in satisfactory condition at the place of destination. B. Classification Sweet peppers are classified in two classes, defined below: (i) Class I Sweet peppers in this class must be of good quality. They must be characteristic of the variety and/or commercial type as regards development, shape and colour with due regard to the degree of ripeness. They must be:  firm,  practically free of blemishes. The peduncle may be slightly damaged or cut with the calyx intact. (ii) Class II This class includes sweet peppers which do not qualify for inclusion in Class I but satisfy the minimum requirements specified above. The following defects may be allowed provided the peppers retain their essential characteristics as regards the quality, keeping quality and presentation:  defects in shape and development,  sunburn or slight healed injuries, with a limit of 2 cm in length for defects of elongated shape, and 1 cm2 of the total area for other defects,  slight dry superficial cracks not exceeding an overall cumulative length of 3 cm. They may be less firm without being withered. The peduncle may be damaged or cut. III. PROVISIONS CONCERNING SIZING Size is determined by the shoulder diameter (width) of the sweet peppers. In the case of flat sweet peppers (tomato peppers) the term width  means the maximum equatorial diameter. For sized sweet peppers, the difference in diameter between the largest and smallest sweet pepper in the same package may not exceed 20 mm. The width of sweet peppers may not be less than:  elongated sweet peppers (pointed): 20 mm  square sweet peppers (blunt) and square tapering sweet peppers (peg-top): 40 mm  flat sweet peppers (tomato peppers): 55 mm Sizing is not compulsory for Class II, subject to the minimum sizes. The size requirements shall not apply to miniature produce (11). IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Class I 10 % by number or weight of sweet peppers not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances of that class. (ii) Class II 10 % by number or weight of sweet peppers satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. B. Size tolerances (i) Class I 10 % by number or weight of sweet peppers not conforming to the sizes identified within a margin of ± 5 mm including no more than 5 % of sweet peppers below the minimum size laid down. (ii) Class II  Sized sweet peppers 10 % by number or weight of sweet peppers not conforming to the sizes identified within a margin of ± 5 mm including no more than 5 % of sweet peppers below the minimum size laid down.  Unsized sweet peppers 5 % by number or weight of sweet peppers up to 5 mm smaller than the minimum size laid down. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only sweet peppers of the same origin, variety or commercial type, quality, size (if sized) and, in the case of Class I, of appreciably the same degree of ripeness and colouring. However, a mixture of sweet peppers of different colours may be packed together, provided they are uniform in origin, quality, commercial type and size (if sized). Consumer packages of a net weight not exceeding one kilo, may contain mixtures of sweet peppers of different colours and/or commercial types, provided they are uniform in quality, and for each colour and/or commercial type concerned, in origin. In the case of sized produce, elongated sweet peppers should be sufficiently uniform in length. Miniature sweet peppers must be reasonably uniform in size. They may be mixed with other miniature products of a different type and origin. The visible part of the contents of the package must be representative of the entire contents. B. Packaging The sweet peppers must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly paper or stamps bearing trade specifications is allowed, provided the printing or labelling has been done with non-toxic ink or glue. packages must be free of all foreign matter. Stickers individually affixed on product shall be such as, when removed, neither to leave visible traces of glue, nor to lead to skin defects. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside: A. Identification The name and the address of the packer and/or the dispatcher This mention may be replaced:  for all packages with the exception of pre-packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or Dispatcher  (or equivalent abbreviations),  for pre-packages only, by the name and the address of a seller established within the Community indicated in close connection with the mention Packed for:  or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. B. Nature of produce If the contents are not visible from the outside:  Sweet peppers ,  colour,  commercial type ( elongated , square blunt , square tapering , flat ) or name of the variety. In the case of packages or consumer packages containing a mixture of different colours and/or commercial types of sweet pepper:  Mixed peppers , or equivalent denomination,  if the contents are not visible from the outside, colours and/or commercial types of the sweet peppers and number of pieces of each of the colours and/or commercial types concerned. C. Origin of produce Country of origin and, optionally, district where grown or national, regional or local place name. In the case of consumer packages containing a mixture of sweet peppers of different colours and/or commercial types of different origins, the indication of each country of origin shall appear next to the name of the colour and/or commercial type concerned. D. Commercial specifications  Class  Size (if sized) expressed as minimum and maximum diameters or the mark unsized  where appropriate  Where appropriate, Mini peppers , Baby peppers , or other appropriate term for miniature produce. Where several types of miniature produce are mixed in the same package, all products and their respective origins must be mentioned. E. Official control mark (optional) Packages need not to bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. PART 9: MARKETING STANDARD FOR TABLE GRAPES I. DEFINITION OF PRODUCE This standard applies to table grapes of varieties (cultivars) grown from Vitis vinifera L. to be supplied fresh to the consumer, table grapes for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for table grapes after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, bunches and berries must be:  sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  clean, practically free of any visible foreign matter,  practically free from pests,  practically free from damage caused by pests,  free of abnormal external moisture,  free of any foreign smell and/or taste. In addition, berries must be:  intact,  well formed,  normally developed. Pigmentation due to sun is not a defect. Bunches must have been carefully picked. The juice of the berries shall have a refractometric index of at least:  12o Brix for the Alphonse LavallÃ ©e, Cardinal and Victoria varieties,  13o Brix for all other seeded varieties,  14o Brix for all seedless varieties. In addition, all varieties must have satisfactory sugar/acidity ratio levels. The development and condition of the table grapes must be such as to enable them:  to withstand transport and handling, and  to arrive in satisfactory condition at the place of destination. B. Classification The table grapes are classified into three classes defined below: i) Extra  class Table grapes in this class must be of superior quality. In shape, development and colouring the bunches must be typical of the variety, allowing for the district in which they are grown, and have no defects. Berries must be firm, firmly attached, evenly spaced along the stalk and have their bloom virtually intact. ii) Class I Table grapes in this class must be of good quality. In shape, development and colouring the bunches must be typical of the variety, allowing for the district in which they are grown. Berries must be firm, firmly attached and, as far as possible, have their bloom intact. They may, however, be less evenly spaced along the stalk than in the Extra  class. The following slight defects, however; may be allowed, provided these do not affect the general appearance of the produce, the quality, the keeping quality, and presentation in the package:  slight defects in shape,  slight defects in colouring,  very slight sun-scorch affecting the skin only. iii) Class II This class includes table grapes which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above. The bunches may show slight defects in shape, development and colouring, provided these do not impair the essential characteristics of the variety, allowing for the district in which they are grown. The berries must be sufficiently firm and sufficiently attached, and, where possible, still have their bloom. They may be less evenly spaced along the stalk than in Class I. The following defects are allowed provided the table grapes retain their essential characteristics as regards the quality, the keeping quality and presentation:  defects in shape,  defects in colouring,  slight sun-scorch affecting the skin only,  slight bruising,  slight skin defects. III. PROVISIONS CONCERNIG SIZING Size is determined by the weight of the bunch. The following minimum size requirements per bunch are defined for table grapes grown under glass and for open-grown table grapes, large-berry or small-berry varieties respectively. Table grapes grown under glass (if mentioned on the label) Open grown table grapes All varieties except small-berry varieties listed in the Appendix Small-berry varieties listed in the Appendix Extra class 300 g 200 g 150 g Class I 250 g 150 g 100 g Class II 150 g 100 g 75 g IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances i) Extra  class 5 % by weight of bunches not satisfying the requirements of the class, but meeting those for Class I or, exceptionally, coming within the tolerances of that class. ii) Class I 10 % by weight of bunches not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances for that class. iii) Class II 10 % by weight of bunches satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. B. Size tolerances i) Extra  Class and Class I 10 % by weight of bunches not satisfying the size requirements of the class, but meeting those of the class immediately below. ii) Class II 10 % by weight of bunches not satisfying the size requirements of the class but weighing not less than 75 g. iii) Extra  class and Classes I and II In each consumer package not exceeding 1 kg net weight, one bunch weighing less than 75 g is allowed to adjust the weight, provided the bunch meets all other requirements of the specified class. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only bunches of the same origin, variety, quality and degree of ripeness. In the case of grapes packed in small consumer packages of a net weight not exceeding 1 kg, uniformity of variety and origin is not required. In the case of the Extra  Class, the bunches must be of more or less identical size and colouring. The inclusion in each package of bunches of different colours for decorative purposes shall be allowed in the case of the variety Chasselas. The visible part of the contents of the package must be representative of the entire contents. B. Packaging The table grapes must be packed in such a way as to protect the produce properly. In the case of the Extra  Class, the bunches must be packed in a single layer. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly paper or stamps, bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue. Packages must be free of all foreign matter, although a fragment of vine shoot no more than 5 cm in length may be left on the stem of the bunch as a form of special presentation. Stickers individually affixed on product shall be such as, when removed, neither to leave visible traces of glue, nor to lead to skin defects. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked, and visible from the outside: A. Identification The name and the address of the packer and/or the dispatcher This mention may be replaced:  for all packages with the exception of pre-packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or Dispatcher  (or equivalent abbreviations);  for pre-packages only, by the name and the address of a seller established within the Community indicated in close connection with the mention Packed for:  or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. B. Nature of produce  Table Grapes , if the contents are not visible from the outside,  name of the variety or, where applicable, varieties,  under glass , where applicable. C. Origin of produce Country (or, where applicable, countries) of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications  Class. E. Official control mark (optional) Packages need not to bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. Appendix Exhaustive list of small-berry varieties Variety Other names under which the variety is known Admirable de Courtiller Admirable, Csiri Csuri Albillo Acerba, Albuela, Blanco Ribera, Cagalon Angelo Pirovano I. Pirovano 2 Annamaria I. Ubizzoni 4 Baltali Beba Beba de los Santos, Eva Catalanesca Catalanesa, Catalana, Uva Catalana Chasselas blanc Chasselas dorÃ ©, Fendant, Franceset, Franceseta, Gutedel, Krachgutedel, White van der Laan Chasselas rouge Roter Gutedel Chelva Chelva de Cebreros, GuareÃ ±a, Mantuo, Villanueva Ciminnita Cipro bianco Clairette Blanquette, Malvoisie, Uva de Jijona Colombana bianca Verdea, Colombana de Peccioli Dehlro Delizia di Vaprio I. Pirovano 46 A Exalta Flame Seedless Red Flame Gros Vert Abbondanza, St Jeannet, Trionfo dell'Esposizione, Verdal, Trionfo di Gerusalemme Jaoumet Madeleine de St Jacques, Saint Jacques Madeleine Angevine, Angevine Oberlin, Madeleine Angevine Oberlin, Republicain Mireille Molinera Besgano, Castiza, Molinera gorda Moscato d'Adda Muscat d'Adda Moscato d'Amburgo Black Muscat, Hambro, Hamburg, Hamburski Misket, Muscat d'Hambourg, Moscato Preto Moscato di Terracina Moscato di Maccarese Ã illade Black Malvoisie, Cinsaut, Cinsault, Ottavianello, Sinso Panse precoce Bianco di Foster, Foster's white, Sicilien Perla di Csaba CÃ bski Biser, Julski muskat, Muscat Julius, Perle de Csaba Perlaut Perlette Pizzutello bianco Aetonychi aspro, Coretto, Cornichon blanc, Rish Baba, Sperone di gallo, Teta di vacca Precoce de Malingre Primus I. Pirovano 7 Prunesta Bermestia nera, Pergola rossa, Pergolese di Tivoli Regina dei Vigneti KÃ ¶nigin der WeingÃ ¤rten, Muskat SzÃ ¶lÃ ¶skertek Kizalyneja, SzÃ ¶lÃ ¶skertek Kizalyneh, Rasaki ourgarias, Regina Villoz, Reina de las ViÃ ±as, Reine des Vignes, I. Mathiasz 140, Queen of the Vineyards Servant Servan, Servant di Spagna Sideritis Sidiritis Sultanines Bidaneh, Kishmich, Kis Mis, Sultan, Sultana, Sultani, Cekirdesksiz, Sultanina bianca, Sultaniye, Thompson Seedless and mutations Valenci blanc Valensi, Valency, Panse blanche Valenci noir Planta Mula, Rucial de Mula, Valenci negro Yapincak PART 10: MARKETING STANDARD FOR TOMATOES I. DEFINITION OF PRODUCE This standard applies to tomatoes of the varieties (cultivars) grown from Lycopersicon lycopersicum (L.) Karsten ex Farw./Lycopersicon esculentum Mill. to be supplied fresh to the consumer, tomatoes for industrial processing being excluded. Tomatoes may be classified in four commercial types:  round ,  ribbed ,  oblong  or elongated ,  cherry  tomatoes (including cocktail  tomatoes). II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of tomatoes after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, tomatoes must be:  intact,  sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  clean, practically free of any visible foreign matter,  fresh in appearance,  practically free from pests,  practically free from damage caused by pests,  free of abnormal external moisture,  free of any foreign smell and/or taste. In the case of trusses of tomatoes, the stalks must be fresh, healthly, clean, and free from all leaves and any visible foreign matter. The development and condition of the tomatoes must be such as to enable them:  to withstand transport and handling, and  to arrive in satisfactory condition at the place of destination. B. Classification Tomatoes are classified in three classes as defined below: (i) Extra  Class Tomatoes in this class must be of superior quality. They must have firm flesh and must be characteristic of the variety as regards shape, appearance and development. Their colouring, according to their state of ripeness, must be such as to satisfy the requirements set out in the last subparagraph of paragraph A above. They must be free from greenbacks and other defects, with the exception of very slight superficial defects, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package. (ii) Class I Tomatoes in this class must be of good quality. They must be reasonably firm and characteristic of the variety. They must be free of cracks and visible greenbacks. The following slight defects, however, may be allowed, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:  a slight defect in shape and development,  a slight defect in colouring,  slight skin defects,  very slight bruises. Furthermore, ribbed  tomatoes may show:  healed cracks not more than 1 cm long,  no excessive protuberances,  a small umbilicus, but no suberisation,  suberisation of the stigma up to 1 cm,  fine blossom scar in elongated form (like a seam), but not longer than two thirds of the greatest diameter of the fruit. (iii) Class II This class includes tomatoes which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above. They must be reasonably firm (but may be slightly less firm than in Class I) and must not show unhealed cracks. The following defects may be allowed, provided the tomatoes retain their essential characteristics as regards the quality, the keeping quality and presentation:  defects in shape, development and colouring,  skin defects or bruises, provided the fruit is not seriously affected,  healed cracks not more than 3 cm in length for round, ribbed or oblong tomatoes. Furthermore, ribbed  tomatoes may show:  more pronounced protuberances than allowed in Class I, but without being misshapen,  an umbilicus,  suberisation of the stigma up to 2 cm2,  fine blossom scar in elongated form (like a seam). III. PROVISIONS CONCERNING SIZING Size is determined by the maximum diameter of the equatorial section. The following provisions shall not apply to cherry  tomatoes. A. Minimum size For tomatoes classified in the Extra  Class and Classes I and II, the minimum size is set at:  35 mm for round  and ribbed  tomatoes,  30 mm for oblong  tomatoes. B. Sizing scale The tomatoes are graded according to the following sizing scale:  30 mm and over but under 35 mm (12),  35 mm and over but under 40 mm,  40 mm and over but under 47 mm,  47 mm and over but under 57 mm,  57 mm and over but under 67 mm,  67 mm and over but under 82 mm,  82 mm and over but under 102 mm,  102 mm and over. Observance of the sizing scale is compulsory for Extra  Class and Class I tomatoes. The sizing scale does not apply to trusses of tomatoes. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Extra  Class 5 % by number or weight of tomatoes not satisfying the requirements of the class but meeting those of Class I or, exceptionally, coming within the tolerances of that class. (ii) Class I  10 % by number or weight of tomatoes not satisfying the requirements of the class but meeting those of Class II or, exceptionally, coming within the tolerances of that class.  In the class of trusses of tomatoes, 5 % by number or weight of tomatoes detached from the stalk. (iii) Class II  10 % by number or weight of tomatoes satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting, marked bruising or any other deterioration rendering it unfit for consumption.  In the case of trusses of tomatoes, 10 % by number or weight of tomatoes detached from the stalk. B. Size tolerances For all classes: 10 % by number or weight of tomatoes conforming to the size immediately above or below that specified, with a minimum of 33 mm for round  and ribbed  tomatoes and 28 mm for oblong  tomatoes. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only tomatoes of the same origin, variety or commercial type, quality and size (if sized). The ripeness and colouring of tomatoes in the Extra  Class and Class I must be practically uniform. In addition, the length of oblong  tomatoes must be sufficiently uniform. The visible part of the contents of the package must be representative of the entire contents. B. Packaging The tomatoes must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly paper or stamps, bearing trade specifications is allowed, provided the printing or labelling has been done with non-toxic ink or glue. Packages must be free of all foreign matter. Stickers individually affixed on product shall be such as, when removed, neither to leave visible traces of glue, nor to lead to skin defects. C. Presentation Tomatoes may be presented as follows: (i) as individual fruits, with or without calyx and short stalk; (ii) as trusses of tomatoes, i.e. the tomatoes are presented as whole inflorescence or part thereof, each inflorescence or part thereof comprising at least the following number of fruits:  three fruits (two fruits in prepackaging), or  in the case of trusses of cherry  tomatoes, six fruits (four fruits in prepackaging). VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification The name and the address of the packer and/or the dispatcher This mention may be replaced:  for all packages with the exception of pre-packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or Dispatcher  (or equivalent abbreviations);  for pre-packages only, by the name and the address of a seller established within the Community indicated in close connection with the mention Packed for:  or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. B. Nature of produce  tomatoes  or trusses of tomatoes  and the commercial type if the contents are not visible from the outside. These details must always be provided for cherry  (or cocktail ) tomatoes, whether or not in trusses,  name of the variety (optional). C. Origin of produce country of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications  class  size expressed as minimum and maximum diameters (if sized) or the word unsized  where appropriate.  minimum sugar content, measured by refractometer and expressed in Brix degrees (optional). E. Official control mark (optional) Packages need not to bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. (1) Due to varietal characteristics of the Fuji variety and its mutants concerning maturity at harvest, radial watercore is permitted provided it is contained within the vascular bundles of each fruit. (2) To that end, they must show satisfactory soluble solids content and degree of firmness. (3) The criteria for colouring and russetting are given in the appendix to this standard, as well as a non-exhaustive list of the varieties concerned by each criteria. (4) At least 20 % red in Class I and Class II. (5) However, for the variety Jonagold, at least one-tenth surface of the fruit in Class II must be streaked with red colouring. (6) Sizes below 45 mm refer only to clementines. (7) The use of preserving agents or any other chemical substance liable to leave a foreign smell on the skin of the fruit is permitted where it is compatible with the applicable Community provisions. (8) This text applies to all varieties grown from Prunus persica Sieb. and Zucc., being peaches or nectarines or similar with attached (clingstones) or unattached stone and smooth or rough skin. (9) This does not apply when this russeting is a characteristic of the variety. (10) A non-exhaustive list of large fruited and summer pear varieties is included in the Appendix to this standard (11) Miniature product means a variety or cultivar of sweet pepper, obtained by plant breeding and/or special cultivation techniques, excluding sweet peppers of non-miniature varieties which have not fully developed or are of inadequate size. All other requirements of the standard must be met. (12) Only for oblong  tomatoes. ANNEX II ANNEX II SPECIMEN MENTIONED IN ARTICLE 11(1) ANNEX III ANNEX III CERTIFICATE OF CONFORMITY WITH THE COMMUNITY MARKETING STANDARDS FOR FRESH FRUIT AND VEGETABLES MENTIONED IN ARTICLES 11, 12 AND 12a ANNEX IV ANNEX VI Methods of inspection mentioned in Article 20(1) Remark: the following methods of inspection are based on the provisions of the guide for the implementation of quality control of fresh fruit and vegetables adopted by the OECD Scheme for the Application of International Standards for Fruit and Vegetables. 1. DEFINITIONS 1.1. Package Individually packaged part of a lot, including contents so as to facilitate handling and transport of a number of sales units or of products loose or arranged, in order to prevent damage by physical handling and transport. Road, rail, ship and air containers are not considered as packages. 1.2. Sales package Individually packaged part of a lot, including contents which is so as to constitute a sales unit to the final user or consumer at the point of purchase. 1.2a. Pre-packages Pre-packages are sales packages such as the packaging encloses the foodstuff completely or only partially, but in such a way that the contents cannot be altered without opening or changing the packaging. Protective films covering single produce are not considered as a pre-package. 1.3. Consignment Quantity of produce to be sold by a given trader found at the time of inspection and defined by a document. A consignment may consist of one or several types of produce; it may contain one or several lots of fresh, dry or dried fruit and vegetables. 1.4. Lot Quantity of produce which, at the time of inspection at one place, has similar characteristics with regard to:  packer and/or dispatcher  country of origin  nature of produce  class of produce  size (if the produce is graded according to size)  variety or commercial type (according to the relevant provisions of the standard)  type of packaging and presentation. However, if during the conformity check of consignments (as defined in point 1.3), it is difficult to distinguish between different lots and/or presentation of individual lots is not possible, all lots of a specific consignment may be treated as one lot if they are similar in regard to type of produce, dispatcher, country of origin, class and variety or commercial type, if this is provided for in the relevant marketing standard. 1.5. Sampling Collective samples taken temporarily from a lot during conformity check. 1.6. Primary sample Package taken at random from the lot, in case of packed produce or, in case of bulk produce (direct loading into a transport vehicle or compartment thereof), a quantity taken at random from a point in the lot. 1.7. Bulk sample Several primary samples supposed to be representative for the lot so that the total quantity is sufficient to allow the assessment of the lot with regard to all criteria. 1.8. Secondary sample An equal quantity of produce taken at random from the primary sample. In the case of packed nuts, the secondary sample shall weigh between 300 g and 1 kg. If the primary sample is made up of packages containing sales packages, the secondary sample shall be one or more sales packages that in aggregate are at least 300 g. In the case of other packed produce, the secondary sample shall comprise 30 units, in case the net weight of the package is 25 kg or less and the package does not contain any sales packages. In certain cases this means that the whole content of the package has to be checked, if the primary sample contains not more than 30 units. 1.9. Composite sample (dry and dried produce only) A composite sample is a mix, weighing at least 3 kg, of all the secondary samples taken from the bulk sample. Produce in the composite sample shall be evenly mixed. 1.10. Reduced sample Quantity of produce taken at random from the bulk or composite sample whose size is restricted to the minimum quantity necessary but sufficient to allow the assessment of certain individual criteria. If the inspection method would destroy the produce, the size of the reduced sample shall not exceed 10 % of the bulk sample or, in the case of nuts in shell, 100 nuts taken from the composite sample. In the case of small dry or dried products (i.e. 100 g include more than 100 units) the reduced sample shall not exceed 300 g. For the assessment of criteria on the degree of the development and/or ripeness, the constitution of the sampling shall be done according to the objective methods described in the Guidance on Objective Tests to Determine Quality of Fruit and Vegetables and Dry and Dried Produce (http://www.oecd.org/agr/fv). Several reduced samples may be taken from a bulk or composite sample in order to check the conformity of the lot against different criteria. 2. IMPLEMENTATION OF CONFORMITY CHECK 2.1. General remark A conformity check shall be made by assessing samples taken at random from different points in the lot to be controlled. It is based on the principle of presumption that the quality of the samples is representative of the quality of the lot. 2.2. Place of control A conformity check may be carried out during packing operation, at the point of dispatch, during transport, at the point of reception, at whole sale and retail level. In cases where the inspection body does not carry out the conformity check in their own premises, the holder shall provide facilities enabling the conduct of a conformity check. 2.3. Identification of lots and/or getting a general impression of the consignment The identification of lots shall be carried out on the basis of their marking or other criteria, such as the indications laid down under Council Directive 89/396/EEC (1). In the case of consignments which are made up of several lots it is necessary for the inspector to get a general impression of the consignment with the aid of accompanying documents or declarations concerning the consignments. The inspector shall then determine how far the lots presented comply with the information in these documents. If the produce is to be or has been loaded onto a means of transport, the registration number of the latter shall be used for identification of the consignment. 2.4. Presentation of produce The inspector shall decide which packages are to be checked. The presentation shall be made by the operator and shall include the presentation of the bulk sample as well as the supply of all information necessary for the identification of the consignment or lot. If reduced or secondary samples are required, these shall be identified by the inspector from the bulk sample. 2.5. Physical check  Assessment of packaging and presentation: The packaging, including the material used within the package, shall be tested for suitability and cleanness according to the provisions of the relevant marketing standard. This shall be done on the basis of primary samples, in case of packed produce and in all other cases on the basis of the transport vehicle. If only certain types of packaging or presentation are permitted, the inspector shall check whether these are being used.  Verification of marking: The inspector shall check whether the produce is marked according to the relevant marketing standard. This shall include a check on the accuracy of marking and/or the extent of any amendments required. In case of packed produce, this check shall be carried out on the basis of the primary samples, in all other cases on the basis of the documents attached to the pallet or the transport vehicle. Fruit and vegetables individually wrapped in plastic shall not be considered as pre-packed foodstuff in the meaning of European Parliament and Council Directive 2000/13/EC and shall not necessarily need to be marked in accordance with the marketing standards. In such cases, the plastic wrapping may be considered as a simple protection for fragile products.  Verification of conformity of the produce: The inspector shall determine the size of the bulk sample in such way as to be able to assess the lot. The inspector selects at random the packages to be inspected or in the case of bulk produce the points of the lot from which individual samples shall be taken. Care shall be taken to ensure that the removal of samples does not adversely affect the quality of the produce. Damaged packages shall not be used as part of the bulk sample. They shall be set aside and may, if necessary, be subject to a separate examination and report. The bulk sample shall comprise the following minimum quantities whenever a lot is declared unsatisfactory or the risk of a produce not conforming to the marketing standard has to be examined: Packed produce Number of packages in the lot Number of packages to be taken (primary samples) Up to 100 5 From 101 to 300 7 From 301 to 500 9 From 501 to 1 000 10 More than 1 000 15 (minimum) Produce in bulk (direct loading into a transport vehicle or compartment thereof) Quantity of lot in kg or number of bundles in the lot Quantity of primary samples in kg or number of bundles Up to 200 10 From 201 to 500 20 From 501 to 1 000 30 From 1 001 to 5 000 60 More than 5 000 100 (minimum) In the case of bulky fruit and vegetables (over 2 kg per unit), the primary samples shall be made up of at least five units. In the case of lots comprising fewer than 5 packages or weighing less than 10 kg, the check shall cover the entire lot. If the inspector discovers, after an inspection, that a decision cannot be reached, another physical check shall be undertaken and the overall result reported as an average of the two checks. 2.6. Control of produce In case of packed produce, the primary samples shall be used to check the general appearance of the produce, the presentation, the cleanliness of the packages and the labelling. In all other cases, these checks shall be done on basis of the lot or transport vehicle. The produce shall be removed entirely from its packaging for the conformity check. The inspector may only dispense with this where the sampling is based on composite samples. The inspection of uniformity, minimum requirements, quality classes and size shall be carried out on the basis of the bulk sample, or on the basis of the composite sample taking into account the explanatory brochures published by the OECD Scheme for the Application of International Standards for Fruit and Vegetables (http://www.oecd.org/agr/fv). When defects are detected, the inspector shall ascertain the respective percentage of the produce not in conformity with the standard by number or weight. External defects shall be checked on the basis of the bulk or composite sample. Certain criteria on the degree of development and/or ripeness or on the presence or absence of internal defects may be checked on the basis of reduced samples. The check based on the reduced sample applies in particular to checks which destroy the trade value of the produce. The criteria on the degree of development and/or ripeness shall be checked using the instruments and methods laid down to this end in the relevant marketing standard or in accordance with the Guidance on Objective Tests to Determine Quality of Fruit and Vegetables and Dry and Dried Produce (http://www.oecd.org/agr/fv). 2.7. Report of control results Documents mentioned in Article 12a shall be issued where appropriate. If defects are found leading to non conformity, the trader or his representative shall be informed in writing about these defects and the percentage found as well as the reasons for non-conformity. If the compliance of produce with the standard is possible by a change in marking, the trader or his representative shall be informed. If defects are found in a product, the percentage found not to be in conformity with the standard shall be indicated. 2.8. Decline in value by conformity check After the conformity check, the bulk/composite sample is put at the disposal of the operator or his representative. The inspection body shall not be bound to hand back the elements of the bulk/composite sample destroyed during the conformity check. (1) OJ L 186, 30.6.1989, p. 21.